

 
FIRST AMENDED AND RESTATED
SENIOR CREDIT AGREEMENT
 
DATED AS OF MAY 24, 2007
 
AMONG
 
UNIT CORPORATION,
SUPERIOR PIPELINE COMPANY, L.L.C.,
UNIT DRILLING COMPANY,
UNIT PETROLEUM COMPANY,
and
UNIT TEXAS DRILLING, L.L.C.,
 
AS BORROWERS,
 
THE LENDERS,
 
BANK OF OKLAHOMA, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT FOR THE LENDERS,
and as
CO-ARRANGER
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
CO-ARRANGER
 
BMO CAPITAL MARKETS FINANCING, INC.,
SYNDICATION AGENT
 
and
 
COMPASS BANK,
DOCUMENTATION AGENT
 

   

 





TABLE OF CONTENTS
 
 

Article I  DEFINITIONS
 2
     1.1  Defined Terms 
 2
     1.2  Exhibits and Schedules; Additional Definitions 
 15
     1.3  Reference and Titles
 15
     1.4
 Accounting Terms and Determinations 
 16
     1.5  Calculations and Determinations 
 16
     1.6  Joint Preparation; Construction of Indemnities and Releases 
 16
     
Article II  THE CREDITS 
 16
     2.1  Commitments
 16
     2.2  Required Payments; Termination 
 16
     2.3   Ratable Loans 
 17
     2.4  Types of Advances 
 17
     2.5  Facility Fee; Initial Aggregate Commitment; Maximum Credit Amount;    
 Commitment Fee Rate 
 17
     2.6  Borrowing Base 
 17
     2.7  Minimum Amount of Each Advance 
 21
     2.8  Principal Payments 
 21
     2.9  Method of Selecting Loan Types and Interest Periods for New Advances 
 21
     2.10  Conversion and Continuation of Outstanding Advances 
 22
     2.11  Changes in Interest Rate 
 22
     2.12  Rates Applicable After Default 
 23
     2.13  Method of Payment 
 23
     2.14  Evidence of Indebtedness 
 24
     2.15  Telephonic Notices
 24
     2.16  Interest Payment Dates 
 24
     2.17  Notification of Advances, Interest Rates, and LC Requests 
 25
     2.18  Non-Receipt of Funds by the Administrative Agent 
 25
     2.19  Letters of Credit 
 25
     2.20  Additional Agency Fees 
 29
     2.21  Loan Purposes 
 29
     
Article III  YIELD PROTECTION; TAXES 
 29
     3.1  Yield Protection 
 29
     3.2  Changes in Capital Adequacy Regulations 
 30
     3.3  Taxes
 30
     3.4  Availability of Eurodollar Advances 
 31
     3.5  Funding Indemnification 
 32
     3.6  Replacement Lenders
 32
     3.7  Extension of Maturity Date 
 33
      Article IV CONDITIONS PRECEDENT
 35
     4.1  Initial Credit Extension 
 35

 
 
i


 

     4.2  Each Credit Extension
36
      
 
Article V REPRESENTATIONS AND WARRANTIES
37
     5.1  Existence and Good Standing 
37
     5.2  Authorization and Validity 
 37
     5.3  No Conflict; Government Consent 
 37
     5.4  Financial Statements 
 38
     5.5  Material Adverse Effect 
 38
     5.6  Taxes
 38
     5.7  Litigation and Contingent Obligations 
 38
     5.8  Subsidiaries
 38
     5.9  ERISA 
 39
     5.10  Accuracy of Information 
 39
     5.11  Margin Stock 
 39
     5.12  Material Agreements 
 39
     5.13  Compliance With Laws 
 39
     5.14  Ownership of Properties 
 39
     5.15  Plan Assets; Prohibited Transactions 
 40
     5.16  Environmental Matters 
 40
     5.17  Names and Places of Business 
 41
     5.18  Possession of Franchises, Licenses 
41
     5.19  Rate Management Transactions 
 42
     5.20  Insurance
 42
     5.21  No Default 
 42
      Article VI  AFFIRMATIVE COVENANTS
 42
     6.1  Reports
 42
     6.2  Use of Proceeds 
 44
     6.3  Notice of Default 
 44
     6.4  Conduct of Business 
 44
     6.5  Taxes 
 44
     6.6  Insurance
 45
     6.7  Compliance With Laws 
 45
     6.8  Maintenance of Properties 
 45
     6.9  Inspection
 45
     6.10  Deposit Accounts/Setoff 
 45
     6.11  Ratable Payments 
 46
     6.12  Environmental Indemnities 
 46
      Article VII  NEGATIVE COVENANTS 
 47
     7.1  Dividends
 47
     7.2  Indebtedness
 48
     7.3  Limitation on Fundamental Changes 
 49
     7.4  Sale of Assets 
 49
     7.5  Investments and Acquisitions 
 50
     7.6  Liens
 51
     7.7  Affiliates
 52

 
ii


 
 

     7.8  Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities 
52
     7.9  Contingent Obligations 
 52
     7.10  Financial Contracts 
 53
     7.11  Letters of Credit 
 54
     7.12  Prohibited Contracts 
 54
     7.13  Negative Pledge 
 54
     
Article VIII  FINANCIAL COVENANTS
 54
     8.1  Current Ratio 
 54
     8.2  Leverage Ratio 
 54
     8.3  Minimum Consolidated Net Worth 
 54
     
Article IX  GUARANTEES
 54
     9.1  Guarantees
 54
     9.2  Negative Pledge/Production Proceeds 
 55
      Article X  EVENTS OF DEFAULTS
 55
      Article XI ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 57
     11.1  Acceleration
 57
     11.2  Amendments
 58
     11.3  Preservation of Rights 
 58
   
 
Article XII  GENERAL PROVISIONS
 59
     12.1  Survival of Agreements 
 59
     12.2  Governmental Regulation 
 59
     12.3  Headings
 59
     12.4  Entire Agreement 
 59
     12.5  Several Obligations; Benefits of this Agreement 
 59
     12.6  Expenses; Indemnification 
 59
     12.7  Severability of Provisions 
 60
     12.8  Nonliability of Lenders 
 60
     12.9  Confidentiality
 61
     12.10  Disclosure
 61
     12.11  Place of Payment
 61
     12.12  Interest
 61
     12.13  Automatic Debit of Borrowers’ Operating Account
 62
     12.14  Exceptions to Covenants
 62
     12.15  Conflict with Other Loan Documents
 62
     12.16  Lost Documents
 63
     
Article XIII THE ADMINISTRATIVE AGENT 
 63
     13.1  Appointment; Nature of Relationship 
 63
     13.2  Powers
 63
     13.3  General Immunity 
 63
     13.4  No Responsibility for Loans, Recitals 
 64
     13.5  Action on Instructions of Lenders 
 64

 
 
iii


 
 

     13.6  Employment of Administrative Agents; Counsel; Reliance 
64
     13.7  Administrative Agent's Reimbursement and Indemnification 
 65
     13.8  Notice of Default 
 65
     13.9  Rights as a Lender 
 65
     13.10  Lender Credit Decision
 65
     13.11  Successor Administrative Agent
66
     13.12  Syndication Agent
 66
     13.13  Delegation to Affiliates
 66
     
Article XIV BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 67
     14.1  Successors and Assigns
 67
     14.2  Participations
 67
     14.3  Assignments
 68
     14.4  Dissemination of Information
 69
     14.5  Tax Treatment
 70
     14.6  Procedure for Increases and Addition of New Lenders
 70
      Article XV  NOTICES/CONSENTS
 70
     15.1  Notices
 70
     15.2  Change of Address
 70
     15.3  Consent to Amendments
 70
     15.4  USA PATRIOT Act Notice
 71
     
Article XVI  COUNTERPARTS
 71
      Article XVII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY  
TRIAL
 71
     17.1  CHOICE OF LAW
 71
     17.2  CONSENT TO JURISDICTION
 72
     17.3  NO ORAL AGREEMENTS
 72
     17.4  EXCULPATION PROVISIONS
 72
     17.5  WAIVER OF JURY TRIAL, PUNITIVE DAMAGES
 73

 
 
iv



Exhibits
 
Exhibit A - Form of Promissory Note
Exhibit B - Compliance Certificate
Exhibit C - Form of Assignment
Exhibit D - Form of Commitment Increase/Additional Lender
Exhibit E - Form of Subsidiary Guaranty
 
Schedules
 
Schedule 1 - Pricing Schedule
Schedule 2 - Lenders Schedule
Schedule 3 - Disclosure Schedule
Schedule 4 - Environmental Matters
Schedule 5 - Rate Management Transactions
Schedule 6 - Excluded Accounts
Schedule 7  - Contingent Obligations
 


v


 

FIRST AMENDED AND RESTATED
SENIOR CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED SENIOR CREDIT AGREEMENT, dated effective as of
May 24, 2007 ("Agreement"), is entered into among UNIT CORPORATION, a Delaware
corporation ("Unit"), SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited
liability company, UNIT DRILLING COMPANY, an Oklahoma corporation, UNIT
PETROLEUM COMPANY, an Oklahoma corporation, and UNIT TEXAS DRILLING, L.L.C., an
Oklahoma limited liability company, each with its principal place of business at
7130 South Lewis, Suite 100, Tulsa, Oklahoma 74136 (collectively the
"Borrowers") and BANK OF OKLAHOMA, NATIONAL ASSOCIATION ("BOk"), as co-arranger,
BANK OF AMERICA, N.A. ("B of A"), as co-arranger, BMO CAPITAL MARKETS FINANCING,
INC. ("BMO"), as syndication agent, and COMPASS BANK ("Compass"), as
documentation agent, the lenders now or hereafter signatories hereto from time
to time (the lenders currently signatory parties hereto and such additional
lenders hereafter becoming signatory parties hereto from time to time, each
being sometimes referred to herein, individually, as a "Lender," and
collectively as the "Lenders"); and BOk as administrative agent for the Lenders
(in such capacity, herein referred to as the "Administrative Agent").
 
RECITALS
 
A. The Borrowers, inter alia, BOk, as the administrative agent for the Existing
Lenders (defined herein), and the financial institutions named and defined
therein as lenders signatory parties thereto (collectively, the "Existing
Lenders") are parties to that certain Credit Agreement dated as of January 30,
2004 (the "Existing Credit Agreement"), pursuant to which the Existing Lenders
provided certain loans and extensions of revolving credit to the Borrowers
signatory parties thereto (all indebtedness arising and all obligations,
including contingent liabilities on letters of credit issued pursuant to the
Existing Credit Agreement are collectively called the "Existing Indebtedness");
and
 
B. Unit has requested the Co-Arrangers to (i) arrange for the refinancing of any
Existing Indebtedness and the commitments issued in the Existing Credit
Agreement, and (ii) provide financing for general working capital requirements
for (a) exploration, development, production and acquisition of Oil and Gas
Properties, (b) contract drilling services, (c) gas gathering systems, gas
processing plants and other midstream assets, (d) issuance of standby Letters of
Credit; and (e) general corporate purposes of the Borrowers
 
C. As a condition to obtaining the financing contemplated hereby, Borrowers have
agreed to refinance any Existing Indebtedness in full with funds to be made
available under this Agreement; and
 
D. The Lenders hereto desire to appoint BOk as Administrative Agent for the
Lenders, and Borrowers desire to obtain the Commitments (i) to refinance any
Existing Indebtedness, and (ii) for other purposes permitted by the terms of
this Agreement; and
 
E. After giving effect to the refinancing of any Existing Indebtedness and
extinguishment of the commitments of the Existing Lenders and the replacement
thereof by the Commitments issued pursuant to this Agreement, the several
 

(but not joint) Commitment (as herein defined) of each Lender hereunder will be
as set forth on the Lenders Schedule annexed hereto as Schedule 2; and
 
F. Pursuant to a separate agreement among BOk and Borrowers, BOk and B of A have
been appointed Co-Arrangers, BMO has been appointed Syndication Agent and
Compass Bank has been appointed Documentation Agent for this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1  Defined Terms. As used in this Agreement, the following terms have the
meaning specified below or in the sections and subsections referred to below:
 
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrowers or
any of their Subsidiaries (i) acquires, by any means, any going business or all
or substantially all of the assets of any Person, (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company, or (iii)
acquire Oil and Gas Properties and ancillary assets, gas gathering systems
and/or gas processing plants or drilling rigs and ancillary equipment.
 
"Administrative Agent" means BOk in its capacity as contractual administrative
agent of the Lenders pursuant to Article XIII, and any successor Administrative
Agent under Article XIII.
 
"Advance" means a borrowing under Article II, (i) made by the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same type (either Floating Rate Advance or
Eurodollar Advance) and, in the case of Eurodollar Loans, for the same Interest
Period.
 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
will be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (capital stock, general or limited
partnership units or interests, limited liability company membership interests
or association or other business entity shares, participations, rights or other
equivalent ownership interests, however designated) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
 
"Agent Fee Letter" means the separate letter agreement between and among the
Borrowers and the Administrative Agent setting forth the annual agency fee
arrangements.
 
2


"Aggregate Commitment" means the total of the Commitments of all Lenders, as
adjusted from time to time pursuant to the terms hereof; provided that the
Aggregate Commitment will never exceed the lesser of (i) the Borrowing Base, or
(ii) the Maximum Credit Amount.
 
"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
"Agreement" means this Credit Agreement, as it may be amended, modified,
supplemented or restated and in effect from time to time.
 
"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day or (ii) the sum of the Federal
Funds Effective Rate for such day plus one-half of one percent per annum
(0.50%), based on the number of days elapsed in an actual 365-366 day year.
 
"Applicable Margin" means the percentage rate per annum set forth in the Pricing
Schedule.
 
"Authorized Officer" means any of the president, the chief financial officer,
any vice president, the treasurer or any assistant treasurer of the Borrowers,
acting singly.
 
"Available Aggregate Commitment" means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
 
"B of A" means Bank of America, N.A., its successor and permitted assigns.
 
"BMO" means BMO Capital Markets Financing, Inc., its successors and permitted
assigns.
 
"BOk" means Bank of Oklahoma, National Association, and its successors and
permitted assigns.
 
"BOKF" means Bank of Oklahoma Financial Corporation and its successors.
 
"Borrowers" means Unit, and its existing Material Subsidiaries, and their
respective successors and assigns, including any receiver, trustee or
debtor-in-possession.
 
"Borrowing Base" means, at the particular time in question, either the amount
provided for in Section 2.6.1 or the amount otherwise determined in accordance
with the remaining provisions of Section 2.6.
 
"Borrowing Base Properties" means the Oil and Gas Properties and Superior Cash
Flow evaluated by Lenders for purposes of establishing the Borrowing Base.
 
"Borrowing Base Usage Percentage" means, for any day, the percentage equal to
the quotient of (i) the Aggregate Outstanding Credit Exposure on such day,
divided by (ii) the Borrowing Base as initially set by the Lenders
 
3


under Section 2.6.1 (and as subsequently set by the Lenders under Section 2.6.2
or other provisions of Section 2.6 (excluding Section 2.6.3)).
 
"Borrowing Date" means a date on which an Advance is made hereunder.
 
"Borrowing Notice" is defined in Section 2.9.
 
"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Tulsa, Oklahoma, and New York City, New York,
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
United States dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Tulsa, Oklahoma, for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.
 
"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or. interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
 
"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Borrowers.
 
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
"Commitment" means, for each Lender, the obligation of such Lender to make Loans
to, and participate in LCs issued on the application of, the Borrowers in an
aggregate amount not exceeding the amount set forth on the Lenders Schedule or
as set forth in any Notice of Assignment relating to any assignment that has
become effective under Section 14.3.2, as such amount may be modified from time
to time under the terms hereof; provided that no Lender's Commitment will ever
exceed the lesser of such Lender's Pro Rata Share of (i) the Borrowing Base, or
(ii) Maximum Credit Amount.
 
4


"Commitment Fee Rate" means, at any time, the per annum percentage rate at which
commitment fees are accruing on the Available Aggregate Commitment under Section
2.5.3 at such time at the rate set forth in the Pricing Schedule.
 
"Consolidated EBITDA" means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income and income based taxes paid or accrued, (iii)
depreciation, depletion, amortization and impairment, including without
limitation, impairment of goodwill, and (iv) any non-cash items associated with
mark to market accounting, all calculated for the Borrowers and their
Subsidiaries on a consolidated basis.
 
"Consolidated Interest Expense" means, for any period with respect to any
Person, the amount which, in conformity with GAAP, would be set forth opposite
the caption "interest expense" or any like caption (including without
limitation, imputed interest included in payments under any Capitalized Lease)
on a consolidated income statement of such Person and the Subsidiaries for such
period excluding the amortization of any original issue discount.
 
"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrowers and their Subsidiaries calculated on a consolidated
basis for such period.
 
"Consolidated Net Worth" means the sum of (a) the par value of Unit's
consolidated capital stock (excluding treasury stock), plus (b) Unit's
consolidated additional paid-in capital, plus (c) the amount of Unit's
consolidated retained earnings plus, to the extent deducted from retained
earnings, impairment of its drilling rigs, Oil and Gas Properties and midstream
assets; excluding, however, from such calculations assets and liabilities
representing a valuation account arising from the application of SFAS 133, or
143 as applicable, subsequent to March 31, 2007.
 
"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable on, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.
 
"Contingent Obligations Schedule" means Schedule 7.
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers or any of
their respective Subsidiaries, are treated as a single employer under Section
414 of the Code.
 
"Conversion/Continuation Notice" is defined in Section 2.10.
 
"Credit Extension" means the making of an Advance or the issuance of a LC
hereunder.
 
5


"Credit Extension Date" means the Borrowing Date for an Advance or the issuance
date for a LC.
 
"Credit Parties" means, collectively, the Borrowers and any Subsidiary
Guarantors, and "Credit Party" means any one of them.
 
"Default" means an event described in Article X prior to the lapse of any grace
or curative period or the giving of notice, or both, as applicable.
 
"Determination Date" is defined in Section 2.6.2.
 
"Disclosure Schedule" means Schedule 3.
 
"Engineered Value" means, at the time of determination, the future net revenues
of the oil and gas portion of the Borrowing Base Properties calculated by
Administrative Agent and the Required Lenders using the pricing parameters and
discount rate currently being used by Administrative Agent.
 
"Engineering Report" means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.1(vii).
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
"Equity" means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
"Eurodollar Advance" means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.
 
"Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period: (a) the interest rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate Screen that displays an average British Bankers'
Association Interest Settlement Rate (such page currently being page number
3750) for deposits in U.S. dollars (for delivery on the first day of such
Interest Period) as reported by any generally recognized financial information
service, determined as of approximately 11:00 a.m. (London time) three (3)
Business Days prior to the first day of such Interest Period, and having a term
equivalent to such Interest Period, provided that, in the event the rate
referenced in subsection (a) does not appear on such page or
 
6


such service is not available to the Administrative Agent, the applicable
Eurodollar Base Rate for the relevant Interest Period will instead be the rate
determined by the Administrative Agent to be the rate at which BOk or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) three
(3) Business Days prior to the first day of such Interest Period, in the
approximate amount of BOk's relevant Eurodollar Loan and having a maturity equal
to such Interest Period.
 
"Eurodollar Loan" means a Loan which, except as otherwise provided in Section
2.12, bears interest at the applicable Eurodollar Rate.
 
"Eurodollar Rate" means, with respect to any Interest Period, an interest rate
per annum equal to the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin, based on a 360 day year.
 
"Event of Default" means any event described in Article X
 
"Excluded Accounts" has the meaning assigned in Section 6.10.
 
"Excluded Taxes" means, in the case of each Lender and the Administrative Agent,
taxes imposed on its overall net income, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender or the Administrative
Agent is incorporated or organized or (ii) the jurisdiction in which the
Administrative Agent's or such Lender's principal executive office is located.
 
"Existing Credit Agreement" has the meaning assigned to such term in Recital A.
 
"Existing Indebtedness " has the meaning assigned to such term in Recital A.
 
"Existing Subsidiaries" means Superior Pipeline Company, L.L.C., an Oklahoma
limited liability company, Unit Drilling Company, an Oklahoma corporation, Unit
Petroleum Company, an Oklahoma corporation, Unit Energy Canada, Inc., an Alberta
Canada corporation, and Unit Texas Drilling, L.L.C., an Oklahoma limited
liability company, and other Subsidiaries listed on Schedule 3.
 
"Facility Termination Date" means the date which is five (5) years from the date
of this Agreement, or any earlier date on which the Aggregate Commitment is
reduced to zero or otherwise terminated pursuant to the terms of this Agreement.
 
"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Tulsa
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
7


"Financial Contract" of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap, hedge or option contract or other
financial instrument with similar characteristics, and (ii) any Rate Management
Transaction.
 
"Floating Rate" means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.
 
"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.
 
"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Floating Rate.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
"Highest Lawful Rate" means, on any day with respect to each Lender to whom
Obligations are owed, the maximum non-usurious rate of interest that such Lender
is permitted under applicable law to contract for, take, charge or receive with
respect to such Obligations for such day. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, will be made separately for each Lender as appropriate to
assure that the Loan Documents are not construed to obligate any Person to pay
interest to any Lender at a rate in excess of the Highest Lawful Rate applicable
to such Lender.
 
"Hydrocarbon Interests" shall mean all rights, titles, interests and estates now
or hereafter acquired in and to (i) Hydrocarbons and (ii) oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous Hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests, production payment interests, farm outs and farm ins, including any
reserved, back in or residual interests of whatever nature.
 
"Hydrocarbons" shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
 
"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person
(other than Permitted Encumbrances), (iv) obligations which are evidenced by
notes, acceptances, or other instruments, (v) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property, (vi)
Capitalized Lease Obligations, (vii) Contingent Obligations, (viii) Financial
Contracts. including Rate Management Obligations, (ix) obligations to reimburse
issuers of Letters of Credit, (x) obligations with respect to payments received
in consideration of oil, gas, or other minerals yet to be acquired or produced
at the time of payment (including obligations under "take-or-pay" contracts to
deliver gas in return for payments already received and the undischarged balance
of any production payment created by such Person
 
8


or for the creation of which such Person directly or indirectly received
payment), (xi) obligations with respect to other obligations to deliver goods or
services in consideration of advance payments therefor; and (xii) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.
 
"Initial Engineering Report" means the engineering reserve report concerning Oil
and Gas Properties of the Credit Parties prepared by Unit and audited by Ryder
Scott Company effective as of December 31, 2006.
 
"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by Unit pursuant
to this Agreement. Such Interest Period will end on the day which corresponds
numerically to such date one, two, three or six months thereafter, provided,
however, that if there is no such numerically corresponding day in the next,
second, third or sixth succeeding month, such Interest Period will end on the
last Business Day of the next, second, third or sixth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period will end on the next succeeding Business Day, provided, however,
that if the next succeeding Business Day falls in a new calendar month, such
Interest Period will end on the immediately preceding Business Day.
 
"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
"LC" is defined in Section 2.19.1.
 
"LC Application" is defined in Section 2.19.3.
 
"LC Fee" is defined in Section 2.19.4.
 
"LC Issuer" means BOk (or any subsidiary or affiliate of BOk designated by BOk)
or any other Lender in its capacity as issuer of LCs hereunder.
 
"LC Obligations" means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all LCs outstanding at such time plus (ii)
the aggregate unpaid amount at such time of all Reimbursement Obligations.
 
"LC Payment Date" is defined in Section 2.19.5.
 
"LC Sublimit" means $15,000,000 until otherwise agreed in writing among the LC
Issuer, Unit and the Required Lenders
 
"Lenders" means the lending institutions now or hereafter listed on the
signature pages of this Agreement and their respective successors and permitted
assigns.
 
9


"Lenders Schedule" means Schedule 2.
 
"Letter of Credit" of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
"Loan" means, with respect to a Lender, that Lender's Advances made pursuant to
Article II (or any conversion or continuation thereof).
 
"Loan Documents" means this Agreement, the LC Applications and any Notes issued
pursuant to Section 2.14, and each Subsidiary Guaranty.
 
"Long Term Debt" means all outstanding long term liabilities of the Borrowers in
accordance with GAAP excluding deferred taxes and the plugging and abandonment
accrued liabilities described in Section 7.9(v).
 
"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrowers and their Subsidiaries taken as a whole (taking into
account the present value of any indemnification in favor of the Borrowers or
any applicable insurance coverage), (ii) the ability of any of the Borrowers to
perform their obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuer or the Lenders
thereunder.
 
"Material Indebtedness" means Indebtedness in an outstanding principal amount of
$10,000,000 or more (or the equivalent thereof in any currency other than U.S.
dollars).
 
"Material Indebtedness Agreement" means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
"Material Subsidiary" means at any time a Subsidiary of any of the Borrowers
having (i) at least ten percent (10%) of the consolidated total assets of the
Borrowers and their Subsidiaries (determined as of the last day of the most
recent fiscal quarter of the Borrowers) or (ii) at least ten percent (10%) of
the consolidated revenues of the Borrowers and their Subsidiaries for the fiscal
year of Unit then most recently ended. For purposes of this Agreement, "Material
Subsidiary" shall not include any Subsidiary of Unit which is also a Borrower.
 
"Maximum Credit Amount" means such amount that is agreed to in writing by the
Borrowers and the Lenders as the maximum amount of Credit Extensions available
to the Borrowers under Article II of this Agreement from Lenders.
 
10


"Modify" and "Modification" are defined in Section 2.19.1.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrowers or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
"Note" is defined in Section 2.14.
 
"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all Rate Management Obligations under
Financial Contracts with any Lender or any Lender Affiliate, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Borrowers to the Lenders or to any Lender, the Administrative Agent, the
LC Issuer or any indemnified party arising under the Loan Documents.
 
"Oil and Gas Properties" means all Hydrocarbon Interests from time to time owned
by any Credit Party or in which one of the Credit Parties has an interest,
including without limitation, (i) any interests of any Credit Party in such
Hydrocarbon Interest in the Property now or hereafter pooled or unitized with
such Hydrocarbon Interests, (ii) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created in
connection therewith (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of such Hydrocarbon Interests, (iii) all operating
agreements, contracts and other agreements which relate to any of such
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests, (iv) all
Hydrocarbons in and under and which may be produced and saved or attributable to
such Hydrocarbon Interests, including as-extracted collateral and all oil in
tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to such Hydrocarbon Interests, (v) all tenements,
hereditaments, appurtenances and Property in any manner appertaining, belonging,
affixed or incidental to such Hydrocarbon Interests, (vi) and all Property,
rights, titles, interests and estates described or referred to above, including
any and all Property, real or personal, now owned or hereinafter acquired and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or Property
(excluding drilling rigs, automotive equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses), and (vii) any and all oil wells, gas wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing, in each case limited to the
interest of such applicable Credit Party in such assets.
 
"Other Taxes" is defined in Section 3.3(ii).
 
11


"Outstanding Credit Exposure" means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.
 
"Participants" is defined in Section 14.2.1.
 
"Payment Date" means the day prescribed in Section 2.16 for payment of
Eurodollar Loans and Floating Rate Loans, respectively.
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
"Permitted Encumbrances" means any Lien permitted by Section 7.6.
 
"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrowers or any member of the Controlled Group may have any
liability.
 
"Pricing Schedule" means Schedule 1.
 
"Prime Rate" means the annual rate of interest set by BOKF in its sole
discretion as the BOKF National Prime Rate, on a daily basis as published by
BOKF from time to time (the "Index"), which shall be the rate used by BOKF as a
base or standard for pricing purposes, and which shall not necessarily be its
"best" or lowest rate. The Borrowers acknowledge and stipulate that the Lenders
may make loans based on other rates or indices as well. Should the Index become
unavailable during the term of the Loans evidenced by the Notes and/or governed
hereby or by Financial Contracts or should BOKF otherwise cease to publish or
announce a prime or base rate, or should it be merged, consolidated, liquidated
or dissolved in such a manner that it loses its separate corporate or banking
identity, then the Index shall be a substitute index selected and designated by
the Administrative Agent and concerning which Unit is notified by the
Administrative Agent. Any change in the Prime Rate shall be effective as of the
date of the change but the Prime Rate shall not change more often than once each
day. Under no circumstances will the interest rate on the Notes be more than the
Highest Lawful Rate.
 
"Pro Rata Share" means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender's Commitment and the denominator of which
is the Aggregate Commitment.
 
"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
"Purchasers" is defined in Section 14.3.1.
 
"Rate Management Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals,
 
12


extensions, supplements, replacements and modifications thereof and
substitutions therefor), under (i) any and all Financial Contracts, including
Rate Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Financial Contracts, including
Rate Management Transactions.
 
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrowers which is a
rate swap, basis swap, hedge, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or price/commodity protection device (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures. Notwithstanding the
foregoing, a "Rate Management Transaction" will not include any contract for the
purchase and sale of natural gas or oil entered into in the ordinary course of
business and on customary trade terms.
 
"Redetermination" means a Scheduled Redetermination or a Special
Redetermination.
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
LCs.
 
"Reportable Event" means a reportable event as defined in Section 4043 of ERISA,
with respect to which the notice requirements to the PBGC have not been waived,
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA will be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
 
"Required Lenders" means Lenders in the aggregate having at least 66.67% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least two-thirds (66.67%) of the Aggregate
Outstanding Credit Exposure.
 
13


"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
"Scheduled Redetermination" means any redetermination of the Borrowing Base
under Sections 2.6.4 or 2.6.5 in accordance with Section 2.6.2.
 
"SEC" means the Securities and Exchange Commission.
 
"Single Employer Plan" means a Plan maintained by the Borrowers or any member of
the Controlled Group for employees of the Borrowers or any member of the
Controlled Group.
 
"Special Redetermination" means any redetermination of the Borrowing Base
pursuant to Sections 2.6.4 or 2.6.5.
 
"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which will at the time be
owned or controlled, directly or indirectly, by such Person or by one or more of
their Subsidiaries or by such Person and one or more of their Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which will at the time be so owned or controlled,
provided that associations, joint ventures or other relationships (a) which are
established pursuant to a standard form operating agreement or similar agreement
or which are partnerships for purposes of federal income taxation only, (b)
which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state applicable law, and (c) whose businesses
are limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships, will not be deemed to be "Subsidiaries" of such
Person. Unless otherwise expressly provided, all references herein to a
"Subsidiary" will mean a Subsidiary of any of the Borrowers (including
Subsidiary Guarantors).
 
"Subsidiary Guarantor" means each present or future Material Subsidiary and
their successors and assigns, including any receiver, trustee or debtor in
possession.
 
"Subsidiary Guaranty" means the Guaranty Agreement, substantially in the form of
Exhibit E to be executed by each Material Subsidiary in favor of the
Administrative Agent for the ratable benefit of the Lenders, with respect to the
Obligations of the Borrowers under this Credit Agreement.
 
"Subsidiary Guaranty Joinder Agreement" means the Joinder Agreement,
substantially in the form of Schedule 1 to the Subsidiary Guaranty, to be
executed and delivered by each new Material Subsidiary in accordance with the
provisions of Section 9.1 of this Credit Agreement.
 
14


"Superior Cash Flow" means the loan value attributed by the Lenders or Required
Lenders, as applicable, from time to time to the throughput volume in the
pipeline systems of Superior in accordance with Section 2.6 of the Credit
Agreement.
 
"Syndication Agent" means BMO and its successors and permitted assigns.
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
"Transferee" is defined in Section 14.4.
 
"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which will at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which will at the time be so owned or
controlled.
 
The foregoing definitions will be equally applicable to both the singular and
plural forms of the defined terms.
 
1.2  Exhibits and Schedules; Additional Definitions. All Exhibits and Schedules
attached to this Agreement are a part of this Agreement for all purposes. Unless
the context otherwise requires or unless otherwise provided in this Agreement
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments and restatements of such agreement, instrument or
document, provided that nothing in this section will be construed to authorize
any such renewal, extension, modification, amendment or restatement.
 
1.3  Reference and Titles. All references in this Agreement to Exhibits,
Schedules, articles, sections, subsections and other subdivisions refer to the
Exhibits, Schedules, articles, sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Exhibits and Schedules to
any Loan Document will be deemed incorporated by reference in such Loan
Document. References to any document, instrument, or agreement (a) will include
all exhibits, schedules, and other attachments thereto, and (b) will include all
documents, instruments, or agreements issued or executed in replacement or
restatement thereof. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
will be disregarded in construing the language contained in such subdivisions.
The words "this Agreement," "this instrument," "herein," "hereof," "hereby,"
"hereunder" and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases "this
section" and "this subsection" and similar phrases refer only to the sections or
subsections hereof in
 
15


which such phrases occur. The word "or" is not exclusive, and the word
"including" (in its various forms) means "including without limitation."
Pronouns in masculine, feminine and neuter genders will be construed to include
any other gender, and words in singular form will be construed to include the
plural and vice versa, unless the context otherwise requires.
 
1.4  Accounting Terms and Determinations. Except only as otherwise expressly
provided in this Agreement, all accounting terms will be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent or the Lenders under this
Agreement shall be prepared in accordance with GAAP, as applied on a consistent
basis. References to "days" will mean calendar days, unless the term "Business
Day" is used. Unless otherwise specified, references herein to any particular
Person also refer to its successors and permitted assigns.
 
1.5  Calculations and Determinations. All calculations under the Loan Documents
of interest and of fees will be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 360 days except
only for interest accruals on Floating Rate Loans which will be based on the
number of days lapsed in a 365-366 day year. Each determination by a Lender of
amounts to be paid under Article III or any other matters which are to be
determined hereunder by a Lender (such as any Eurodollar Rate, Business Day,
Interest Period, or Reserve Requirement) will, in the absence of manifest error,
be conclusive and binding.
 
1.6  Joint Preparation; Construction of Indemnities and Releases. This Agreement
and the other Loan Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and no rule of construction will apply
hereto or thereto which would require or allow any Loan Document to be construed
against any party because of its role in drafting such Loan Document. All
indemnification and release provisions of this Agreement will be construed
broadly (and not narrowly) in favor of the Persons receiving indemnification or
being released.
 
ARTICLE II
THE CREDITS
 
2.1  Commitments. From and including the date of this Agreement and up to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions of this Agreement, to (i) make Loans to the Borrowers (on a joint and
several liability basis) and (ii) participate in LCs issued upon the request of
the Borrowers, provided that, after giving effect to the making of each such
Loan and the issuance of each such LC, such Lender's Outstanding Credit Exposure
does not exceed its Commitment and the Aggregate Outstanding Credit Exposure
does not exceed the Aggregate Commitment. Subject to the terms of this
Agreement, Unit, as the designated borrowing agent on behalf of all of the
Borrowers, may borrow, repay and re-borrow at any time before the Facility
Termination Date. Each Lender's Commitment will expire on the Facility
Termination Date. The LC Issuer will issue LCs hereunder on the terms and
conditions set forth in Section 2.19.
 
2.2  Required Payments; Termination. All unpaid Obligations will be paid in full
by the Borrowers on the Facility Termination Date.
 
16


2.3  Ratable Loans. Each Advance will be made by the Lenders ratably according
to their Pro Rata Shares.
 
2.4  Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by Unit on behalf of the Borrowers
in accordance with Sections 2.9 and 2.10.
 
2.5  Facility Fee; Initial Aggregate Commitment; Maximum Credit Amount;
Commitment Fee Rate.
 
2.5.1.  A facility fee of $687,500 (calculated on the basis of a 25 basis point
fee for the initial Aggregate Commitment described in Section 2.5.2) will be
paid at Closing to the Administrative Agent for the Pro Rata Share benefit of
each Lender. Any increases in the Aggregate Commitment above the amount
designated in Section 2.5.2 will be contingent upon the Borrowers' payment of a
25 basis point facility fee on the amount of such increase(s) to the
Administrative Agent for the Pro Rata Share benefit of the Lenders increasing
its or their Commitments and/or on the Commitment of any additional Lender(s)
pursuant to Section 14.6.
 
2.5.2.  The initial Aggregate Commitment is $275,000,000 and the initial Maximum
Credit Amount is $400,000,000. Any increase in either the Aggregate Commitment
or the Maximum Credit Amount requires the written consent of all Lenders.
 
2.5.3.   The Borrowers agree to pay to the Administrative Agent for the Pro Rata
Share of each Lender a commitment fee equal to the per annum Commitment Fee Rate
(as set forth on the Pricing Schedule) multiplied by the average daily amount of
the Available Aggregate Commitment from the date of this Agreement through the
Facility Termination Date. The commitment fee will be payable on each quarterly
Payment Date hereafter and on the Facility Termination Date. All accrued
commitment fees will be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions.
 
2.6  Borrowing Base.
 
2.6.1.  Until the first Determination Date, the parties hereto stipulate that
the Borrowing Base preliminarily set by the Lenders is $425,000,000, subject to
the term, provisions and limitations hereof (the "Borrowing Base").
 
2.6.2.  By March 1 and September 1 of each year beginning September 1, 2007 Unit
will furnish to each Lender all information, reports and data that
Administrative Agent has then requested concerning the businesses and properties
(including the information specified in Sections 6.1(vii) and (viii)). The
Engineering Report submitted to the Agent and each Lender by each March 1 will
be audited by an independent third party engineering firm acceptable to the
Agent and dated effective no earlier than December 31 of the immediately
preceding calendar year. The Engineering Report submitted to the Agent and each
Lender by September 1 will be internally prepared by Unit and dated effective no
earlier than June 30 of such year and:
 
17


(a)  By each April 1 and October 1, commencing October 1, 2007, the
Administrative Agent will submit in writing to the Lenders its proposed
Borrowing Base amount
 
(b)  After having received written notice of such proposal by the Administrative
Agent, all of the other Lenders shall have ten (10) Business Days to agree or
disagree with such proposal. If however, within the time prescribed by the
preceding sentence, (i) all the Lenders have not approved in writing the
Administrative Agent's proposal with respect to an increase in the Borrowing
Base, or (ii) Lenders holding seventy five percent (75%) of the Aggregate
Commitment or, if the Aggregate Commitment has been terminated or has expired,
Lenders holding seventy five percent (75%) of the Aggregate Outstanding Credit
Exposure (the "Borrowing Base Required Lenders") have not affirmatively approved
the Administrative Agent's proposal with respect to a decrease in, or
maintenance of, the Borrowing Base, the Administrative Agent and, the Lenders
shall, within five (5) Business Days, diligently attempt in good faith to agree
upon a new Borrowing Base.
 
(c)  If the Administrative Agent and the Borrowing Base Required Lenders cannot
otherwise agree on a redetermination of the Borrowing Base resulting in a
decrease in or the same (maintenance of) Borrowing Base within such additional
five (5) Business Day period, then the proposed Borrowing Base shall be set at
the amount calculated by the Administrative Agent as the "weighted arithmetic
average" (as hereinafter calculated) of the Borrowing Base, as determined by
each individual Lender and communicated to the Administrative Agent in writing,
and such Borrowing Base shall then become the Borrowing Base. For purposes of
this paragraph, the "weighted arithmetic average" of the Borrowing Base shall be
determined by first multiplying the Borrowing Base proposed in writing to the
Administrative Agent by each Lender by the ratio of such Lender's Percentage
Share over the sum of the Percentage Shares of all Lenders, and then adding the
results of each such calculation, with the resultant sum being the Borrowing
Base. In no event shall the foregoing "weighted arithmetic average" be employed
to increase the Borrowing Base unless all Lenders consent in writing thereto.
 
(d)  The Administrative Agent will then promptly notify Unit of the new
Borrowing Base amount as determined by the Lenders or the Borrowing Base
Required Lenders, as applicable. Unless within five (5) days following the
Administrative Agent's notice, Unit makes a designation permitted by Section
2.6.3, the new Borrowing Base will be effective as of the date such notice is
sent (a "Determination Date") provided, however, any increase in the Borrowing
Base must be approved by all Lenders. If Unit so designates a lesser amount for
the Borrowing Base, such designated Borrowing Base shall become effective when
the Administrative Agent receives Unit's written designation, and in either
event, the Borrowing Base will remain in effect until but not including the next
date the Borrowing Base is redetermined other than designations permitted by
Section 2.6.3.
 
18


(e)  If Unit does not furnish all such information, reports and data by the date
specified in this subsection, Administrative Agent may designate the Borrowing
Base at any amount which the Lenders or the Borrowing Base Required Lenders, as
applicable, determine and may redesignate the Borrowing Base from time to time
until each Lender receives all such information, reports and data, at which time
the Lenders or the Borrowing Base Required Lenders, as applicable, may designate
a new Borrowing Base. Required Lenders will determine the Borrowing Base based
on (i) the loan value which they in their discretion assign to the various
Borrowers' Oil and Gas Properties being evaluated, (ii) the loan value, as the
Lenders shall reasonably attribute to be assigned to Superior Cash Flow, and
(iii) any other credit factors (including without limitation the assets,
liabilities, cash flow, hedged and unhedged exposure to price, foreign exchange
rate, and interest rate changes, business, properties, prospects, management and
ownership of Credit Parties) as the Lenders deem significant. The Lenders and
the Administrative Agent have no obligation to agree on or designate the
Borrowing Base at any particular amount, whether in relation to the Aggregate
Commitment or otherwise.
 
2.6.3.  Following the Administrative Agent's notice to Unit of the Borrowing
Base amount determined under Section 2.6.2, Unit, on behalf of the Borrowers,
may (i) once during each Scheduled Redetermination six (6) month period and (ii)
on each such additional occasion during such six (6) month period following
Unit's successfully close the issuance of debt or equity securities permitted by
this Agreement, designate in writing to the Administrative Agent a reduced
Aggregate Commitment amount subject to a minimum reduction amount of $10,000,000
(and in additional multiples of $10,000,000). Subject to any Special
Redetermination permitted by this Section 2.6 and the provisions of this Section
2.6.3, such lesser amount designated by Unit will be the Aggregate Commitment
until the next Scheduled Redetermination. The Administrative Agent and the
Lenders stipulate that Unit has initially designated $275,000,000 as the
Aggregate Commitment effective from the date of this Agreement. All parties
hereto stipulate that the initial Borrowing Base is $425,000,000 as of the
effective date of this Agreement.
 
2.6.4.  In addition to Scheduled Redeterminations, the Lenders or the Borrowing
Base Required Lenders, as applicable, will be permitted to make a Special
Redetermination of the Borrowing Base once between each Determination Date by
notifying the Administrative Agent and Borrowers. Such Special Redetermination
by the Lenders shall be in addition to any reduction of the Borrowing Base by
the Required Lenders under Section 7.4(iv).
 
2.6.5.  In addition to Scheduled Redeterminations, Borrowers will be permitted
to request a Special Redetermination of the Borrowing Base (i) once between each
Determination Date and (ii) following the consummation of the closing of any
Acquisition by any Borrower permitted by this Agreement and for an amount equal
to or greater than $40,000,000. Such request, including the amount requested,
will be submitted in writing to the Administrative Agent and, at the time of
such request, Unit will deliver to Administrative Agent and each Lender, any
information they may reasonably request in connection with the request for a
Special Redetermination.
 
19


2.6.6.  If at any time, the Aggregate Outstanding Credit Exposure exceeds the
lesser of the Borrowing Base or the Aggregate Commitment (a "Deficiency")
because of a reduction in the Borrowing Base due to or resulting from a
redetermination in accordance with this Section 2.6 (excluding Section 2.6.7
hereof), Administrative Agent may notify Unit in writing of the Deficiency and
within ten (10) days from the date of such deficiency notice, Unit will elect
one of the following options:
 
(a)  Make a prepayment on the Notes in an amount sufficient to reduce the
aggregate unpaid principal balance of the Notes by an amount equal to or more
than the amount of such Deficiency; or
 
(b)  Dedicate to this Agreement other Oil and Gas Properties or assets not then
included in the Borrowing Base determinations in form and substance satisfactory
to the Required Lenders and the Administrative Agent as security and collateral
for the Outstanding Credit Exposure and the Commitments (and all other
Obligations), provided that such Oil and Gas Properties are acceptable to the
Required Lenders and are of a value, as determined by the Administrative Agent
and the Required Lenders, that the Aggregate Outstanding Credit Exposure does
not exceed the Borrowing Base (as adjusted to include the values of the Oil and
Gas Properties); or
 
(c)  Commence monthly principal payments each equal to the amount of the
Deficiency divided by the number of whole calendar months between date of the
Deficiency notice and the next semi-annual Scheduled Redetermination.
 
If Unit elects to (i) make a prepayment on the Notes under clause (a) or (ii)
commence monthly principal payments under clause (c), such prepayment will be
due within twenty (20) days after the date of Unit's timely election. The
prepayment or monthly principal payments will be applied in reduction of the
principal balance of the Notes. If Unit elects to commit Oil and Gas Properties
under clause (b) above, the Borrowers will provide the Administrative Agent with
descriptions of Oil and Gas Properties (together with any current valuations and
engineering reports applicable thereto which may be requested by the
Administrative Agent) and will execute, acknowledge and deliver to the
Administrative Agent any security agreements or pledges within thirty (30) days
after the documents are tendered to the Borrowers by the Administrative Agent
for execution.
 
2.6.7. The Borrowing Base will be automatically reduced if and to the extent
Borrower issues or incurs Indebtedness as follows: (i) a dollar ($1.00) for
dollar ($1.00) reduction if such Indebtedness is on a pari passu basis with the
Obligations and (ii) up to an amount equal to a twenty seven cent ($0.27)
reduction for each one dollar ($1.00) amount of expressly subordinated debt
(including subordinated debt convertible to equity in Unit) so long as such
subordinated debt is (x) in form, scope and content reasonably acceptable to the
Administrative Agent and the Required Lenders, and (y) in compliance with the
limitations of Section 7.2(ix).
 
20


2.7  Minimum Amount of Each Advance. Each Eurodollar Advance will be in the
minimum amount of $2,000,000 (and in additional multiples of $1,000,000), and
each Floating Rate Advance will be in the minimum amount of $200,000 (and in
additional multiples of $100,000), provided, that any Floating Rate Advance may
be in the amount of the Available Aggregate Commitment.
 
2.8  Principal Payments.
 
(a)  Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $100,000 or any multiple of $100,000 in excess
thereof, any portion of the outstanding Floating Rate Advances upon notice to
the Administrative Agent . The Borrowers may from time to time pay, subject to
the payment of any funding indemnification amounts required by Section 3.5 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $2,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
(3) Business Days' prior notice to the Administrative Agent.
 
(b)  Mandatory Principal Payments. If at any time a Deficiency occurs as a
result of the sale or disposition of any Borrowing Base Properties or pursuant
to Section 2.6.7 (as opposed to a Deficiency subject to the provisions of
Section 2.6.6 hereof), Borrowers will within 30 days after Administrative Agent
gives notice of such fact to Borrowers to prepay the principal of the Loans in
an aggregate amount at least equal to such Deficiency (or, if the Loans have
been paid in full, deposit with the Administrative Agent the amount required to
eliminate the Deficiency) together with interest during the period of such
Deficiency at the Prime Rate per annum plus fifty basis points (0.50%) as to
Floating Rate Advances or Eurodollar Rate plus two hundred twenty-five basis
points (2.25%) as to Eurodollar Rate Loans per annum as to Eurodollar Rate
Advances. Each payment of principal under this Section 2.8(b) will be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section will be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.
 
2.9  Method of Selecting Loan Types and Interest Periods for New Advances. Unit
will select the type of Advance and, in the case of each Eurodollar Advance, the
Interest Period applicable thereto from time to time. Unit will give the
Administrative Agent irrevocable notice (a "Borrowing Notice") not later than
10:00 a.m. (Tulsa time) on the same Business Day as the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:
 
(i)  the Borrowing Date, which will be a Business Day, of such Advance,
 
(ii)  the aggregate amount of such Advance,
 
21


(iii)  the type (Floating Rate or Eurodollar) of Advance selected, and
 
(iv)  in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
 
Not later than 1:00 p. m. (Tulsa, Oklahoma time) on each Borrowing Date, each
Lender will make available its Loan or Loans in funds immediately available in
Tulsa to the Administrative Agent at its address specified pursuant to Article
XV. The Administrative Agent will make the funds so received from the Lenders
available to the Borrowers at the Administrative Agent's aforesaid address.
 
2.10  Conversion and Continuation of Outstanding Advances. Floating Rate
Advances will continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.10 or are repaid in accordance with Section 2.8. Each Eurodollar Advance will
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance will be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.8 or (y) Unit will have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.7, Unit may elect from time to time to convert
all or any part of a Floating Rate Advance into a Eurodollar Advance. Unit will
give the Administrative Agent irrevocable notice (a "Conversion/Continuation
Notice") of each conversion of a Floating Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 12:00 noon (Tulsa time)
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:
 
(i)  the requested date, which will be a Business Day, of such conversion or
continuation,
 
(ii)  the aggregate amount and type of the Advance (floating Rate Advance or
Eurodollar Advance) which is to be converted or continued, and
 
(iii)  the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.
 
2.11  Changes in Interest Rate. Each Floating Rate Advance will bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.10, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance will bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon Unit's selections under
Sections 2.9 and 2.10 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.
 
22


2.12  Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9, 2.10 or 2.11, during the continuance of a Default the
Required Lenders may, at their option, by written notice to Unit, declare that
no Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of any Event of Default (i) each Eurodollar Advance will
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus an additional two hundred
basis points (2.0%) per annum, (ii) each Floating Rate Advance will bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus an additional two hundred basis points (2.0%) per annum and (iii) the
LC Fee will be increased by an additional 2% per annum, provided that, during
the continuance of a Default under Section 10.6 or 10.7, the interest rates set
forth in clauses (i) and (ii) above and the increase in the LC Fee set forth in
clause (iii) above will be applicable to all Credit Extensions without any
election, notice or other action on the part of the Administrative Agent or any
Lender.
 
2.13  Method of Payment. All payments of the Obligations hereunder will be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent's address specified
pursuant to Section 15.1, or at any other banking address of the Administrative
Agent specified in writing by the Administrative Agent to Unit, by 12:00 noon
(local Tulsa time) on the date when due and will (except in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender will be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Section 15.1 or at any banking address specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrowers (other than any Excluded
Account) maintained with BOk for each payment of principal, interest,
Reimbursement Obligations and fees as it becomes due hereunder. Each reference
to the Administrative Agent in this Section 2.13 will also be deemed to refer,
and will apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrowers to the LC Issuer pursuant to Section 2.19.
 
All payments applied to principal or interest on any Note will be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Section
2.8. All distributions of amounts described in any of subsections (b) or (c)
above will be made by Administrative Agent pro rata to each Lender then owed
Obligations described in such subsection in proportion to all amounts owed to
Administrative Agent and all Lenders which are described in such subsection;
provided that if any Lender then owes payments to LC Issuer for the purchase of
a participation under Section 2.19.5 or to Administrative Agent under Section
13.7, any amounts otherwise distributable under this section to such Lender will
be deemed to belong to LC Issuer, or Administrative Agent, respectively, to the
extent of such unpaid payments, and Administrative Agent will apply such amounts
to make such unpaid payments rather than distribute such amounts to such Lender.
 
23


2.14  Evidence of Indebtedness.
 
(i)  Each Lender will maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(ii)  The Administrative Agent will also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (c) the original stated amount of each LC and the amount of LC
Obligations outstanding at any time, and (d) the amount of any sum received by
the Administrative Agent hereunder from the Borrowers and each Lender's share
thereof.
 
(iii)  The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above will be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein will not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
 
(iv)  Each Lender's Loans and interest therein will at all times be evidenced by
a promissory note in the form of Exhibit A hereto (each a "Note") payable to the
order of such Lender.
 
2.15  Telephonic Notices. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrowers, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Unit agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
will govern absent manifest error.
 
2.16  Payment Date. Interest accrued on each Floating Rate Advance will be
payable on the last day of each calendar month, commencing with the first such
date to occur after the date hereof, on any date on which the Floating Rate
Advance is prepaid, whether due to acceleration or otherwise, and at maturity.
Interest accrued on that portion of the outstanding principal amount of any
Floating Rate Advance converted into a Eurodollar Advance on a day other than a
the foregoing monthly payment date will be payable on the date of conversion.
Interest accrued on each one month (30 day), two months (60 days) or three
months (90 days) Interest Period for Eurodollar Advance will be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by
 
24


acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months (i.e., six months
(180 days) Interest Period) will also be payable on the last day of each
three-month interval during such Interest Period (each of the foregoing due
dates for interest payments shall be deemed a "Payment Date"). Interest will be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment. If any payment of principal of or interest on an Advance will become
due on a day which is not a Business Day, such payment will be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time will be included in computing interest in connection with such payment.
 
2.17  Notification of Advances, Interest Rates, and LC Requests. Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a LC thereunder.
 
2.18  Non-Receipt of Funds by the Administrative Agent. Unless Unit or a Lender,
as the case may be, notifies the Administrative Agent prior to the date on which
it is scheduled to make payment to the Administrative Agent of (i) in the case
of a Lender, the proceeds of a Loan or (ii) in the case of the Borrowers, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but will not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrowers, as the case may be, have not in fact made such
payment to the Administrative Agent, the recipient of such payment will, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrowers, the interest rate applicable to the relevant Loan.
 
2.19  Letters of Credit.
 
2.19.1.  Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby Letters of Credit (each, a "LC") and
to renew, extend, increase, decrease or otherwise modify each LC ("Modify," and
each such action a "Modification"), from time to time from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of Unit; provided that immediately after each such LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations will not
exceed the LC Sublimit at any time and (ii) the Aggregate Outstanding Credit
Exposure will not exceed the Aggregate Commitment. No LC will have an expiry
date later than one year after the issuance thereof; provided that if such
expiry date is after the fifth Business Day prior to the Facility Termination
Date, Borrowers will deposit with the Administrative Agent on such date
immediately available funds in an amount equal to or greater than the undrawn
amount of such LC.
 
25


2.19.2.  Participations. Upon the issuance or Modification by the LC Issuer of a
LC in accordance with this Section 2.19, the LC Issuer will be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender will be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the LC
Issuer, a participation in such LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.
 
2.19.3.  Notice. Subject to Section 2.19.1, Unit will give the LC Issuer notice
prior to 10:00 a.m. (Tulsa time) at least one Business Day prior to the proposed
date of issuance or Modification of each LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such LC, and
describing the proposed terms of such LC and the nature of the transactions
proposed to be supported thereby. Upon receipt of such notice, the LC Issuer
will promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify each Lender, of the contents thereof and of the amount of such
Lender's participation in such proposed LC. The issuance or Modification by the
LC Issuer of any LC will, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer will have no duty to
ascertain), be subject to the conditions precedent that such LC will be
satisfactory to the LC Issuer and that the Borrowers will have executed and
delivered such LC Application agreement and/or such other instruments and
agreements relating to such LC as the LC Issuer will have reasonably requested
(each, a "LC Application"). In the event of any conflict between the terms of
this Agreement and the terms of any LC Application, the terms of this Agreement
will control.
 
2.19.4.  LC Fees. The Borrowers will pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, a letter of credit fee at the time of issuance, calculated at an amount
equal to the greater of $500.00 or a per annum rate equal to the Applicable
Margin for Eurodollar Loans on the stated amount of such LC (each such fee
described in this sentence an "LC Fee"). The Borrowers will also pay to the LC
Issuer for its own account at the time of issuance of each LC, a fronting fee in
an amount equal to 0.125% per annum of the initial stated amount, and
documentary and processing charges in connection with the issuance or
Modification of and draws under LCs in accordance with the LC Issuer's standard
schedule for such charges as in effect from time to time.
 
2.19.5.  Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any LC of any demand for payment under such LC, the LC Issuer
will notify the Administrative Agent and the Administrative Agent will promptly
notify the Borrowers and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the "LC Payment
Date"). The responsibility of the LC Issuer to the Borrowers and each Lender
will be only to determine that the documents (including each demand for payment)
delivered under each LC in connection with such presentment will be in
conformity in all material respects with such LC. In the absence of any gross
negligence or willful misconduct by the LC Issuer, each Lender will be
unconditionally and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse the LC Issuer on
demand for (i) such Lender's
 
26


Pro Rata Share of the amount of each payment made by the LC Issuer under each LC
to the extent such amount is not reimbursed by the Borrowers pursuant to Section
2.19.6 below, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of the LC Issuer's demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Tulsa time) on such
date, from the next succeeding Business Day) to the date on which such Lender
pays the amount to be reimbursed by it, at a rate of interest per annum equal to
the Federal Funds Effective Rate for the first three days and, thereafter, at a
rate of interest equal to the rate applicable to Floating Rate Advances.
 
2.19.6.  Reimbursement by Borrowers. The Borrowers will be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrowers nor any Lender will hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrowers or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any LC issued by it complied with
the terms of such LC or (ii) the LC Issuer's failure to pay under any LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such LC. All such amounts paid by the LC Issuer and
remaining unpaid by the Borrowers will bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of two hundred basis points (2.0%)
plus the rate applicable to Floating Rate Advances for such day if such day
falls after such LC Payment Date. The LC Issuer will pay to each Lender ratably
in accordance with its Pro Rata Share all amounts received by it from the
Borrowers for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such LC pursuant to
Section 2.19.5. Subject to the terms and conditions of this Agreement, the
Borrowers may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.
 
2.19.7.  Obligations Absolute. The Borrowers' obligations under this Section
2.19 will be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrowers may have or have had against the LC Issuer, any Lender or any
beneficiary of a LC. The Borrowers further agree with the LC Issuer and the
Lenders that the LC Issuer and the Lenders will not be responsible for, and the
Borrowers' Reimbursement Obligation in respect of any LC will not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Borrowers, any of their Affiliates, the beneficiary of any LC or any
financing institution or other party to whom any LC may be transferred or any
claims or defenses whatsoever of the Borrowers or of any of their Affiliates
against the beneficiary of any LC or any such transferee. The LC Issuer will not
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any LC. The Borrowers agree that any action taken
 
27


or omitted by the LC Issuer or any Lender under or in connection with each LC
and the related drafts and documents, if done without gross negligence or
willful misconduct, will be binding upon the Borrowers and will not put the LC
Issuer or any Lender under any liability to the Borrowers. Nothing in this
Section 2.19.7 is intended to limit the right of the Borrowers to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19.6.
 
2.19.8.  Actions of LC Issuer. The LC Issuer will be entitled to rely, and will
be fully protected in relying, upon any LC, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer will be
fully justified in failing or refusing to take any action under this Agreement
unless it will first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it will first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.19, the
LC Issuer will in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto will be binding upon the Lenders and any future holders of a
participation in any LC.
 
2.19.9.  Indemnification. The Borrowers will indemnify and hold harmless each
Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, Administrative Agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any LC or any
actual or proposed use of any LC, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained will affect any rights the Borrowers may have against any defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any LC which
specifies that the term "Beneficiary" included therein includes any successor by
operation of law of the named Beneficiary, but which LC does not require that
any drawing by any such successor Beneficiary be accompanied by a copy of a
legal document, satisfactory to the LC Issuer, evidencing the appointment of
such successor Beneficiary; provided that the Borrowers will not be required to
indemnify any Lender, the LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any LC complied with the
terms of such LC or (y)
 
28


the LC Issuer's failure to pay under any LC after the presentation to it of a
request strictly complying with the terms and conditions of such LC. Nothing in
this Section 2.19.9 is intended to limit the obligations of the Borrowers under
any other provision of this Agreement.
 
2.19.10.  Lenders' Indemnification. Each Lender will, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, Administrative Agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct or the LC Issuer's failure to pay under any LC after the presentation
to it of a request strictly complying with the terms and conditions of the LC)
that such indemnitees may suffer or incur in connection with this Section 2.19
or any action taken or omitted by such indemnitees hereunder.
 
2.20  Additional Agency Fees. Borrowers will pay certain additional fees to the
Administrative Agent in the amounts and on the terms described in the Agent Fee
Letter.
 
2.21  Loan Purposes. Advances may be requested by Unit on behalf of the
Borrowers for (i) refinancing in full any Existing Indebtedness and
extinguishment of the commitments issued pursuant to the Existing Credit
Agreement, (ii) general working capital requirements for (a) exploration,
development, production and acquisition of Oil and Gas Properties, (b) contract
drilling services, and (c) gas gathering systems, gas processing plants and
other midstream assets, (iii) issuance of standby Letters of Credit, and (iv)
general corporate purposes of the Borrowers.
 
ARTICLE III
YIELD PROTECTION; TAXES
 
3.1  Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable banking address or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:
 
(i)  subjects any Lender or the LC Issuer to any Taxes, or changes the basis of
taxation of payments (other than Excluded Taxes) to any Lender or the LC Issuer
regarding its Eurodollar Loans or participations in Eurodollar Advances, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or the LC
Issuer (other than reserves and assessments taken into account in determining
the interest rate applicable to Eurodollar Advances), or
 
(iii)  imposes any other condition the result of which is to increase the cost
to any Lender, the interbank eurocurrency deposit market or the LC Issuer of
making, funding or maintaining its Eurodollar Loans,
 
29


or of issuing or participating in LCs, or reduces any amount receivable by any
Lender, the interbank eurocurrency deposit market or the LC Issuer in connection
with its Eurodollar Loans, LCs or participations therein, or requires any
Lender, the interbank eurocurrency deposit market or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be and the
result of any of the foregoing is to increase the cost to such Lender or the LC
Issuer, as the case may be, of making or maintaining its Eurodollar Loans or
Commitment or of issuing or participating in LCs or to reduce the return
received by such Lender, the interbank eurocurrency deposit market or the LC
Issuer, as the case may be, in connection with such Eurodollar Loans,
Commitment, LCs or participations therein,
 
then, within 15 days of demand by the Administrative Agent or the LC Issuer, as
the case may be, the Borrowers will pay the Administrative Agent for the account
of such Lender or the LC Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the LC Issuer, as the case may be, for
such increased cost or reduction in amount received.
 
3.2  Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines, in good faith, the amount of capital required or expected to be
maintained by such Lender or the LC Issuer, or the LC Issuer, or any corporation
controlling such Lender or the LC Issuer is increased as a result of a Change,
then, within 15 days of demand by such Lender or the LC Issuer, the Borrowers
will pay such Lender or the LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or the LC Issuer determined is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in LCs, as the case may be, hereunder (after taking into account
such Lender's or the LC Issuer's policies as to capital adequacy). "Change"
means (i) any change after the date of this Agreement in the Risk-Based Capital
Guidelines or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or the LC Issuer or any corporation controlling any
Lender or the LC Issuer. "Risk-Based Capital Guidelines" means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled "International Convergence of Capital
Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
 
3.3  Taxes.
 
(i)  All payments by the Borrowers to or for the account of any Lender, the LC
Issuer or the Administrative Agent hereunder or under any Note or LC Application
will be made free and clear of and without deduction for any and all Taxes. If
the Borrowers are required by law to deduct any Taxes from any payment to a
Lender, the LC Issuer or the Administrative Agent, to the extent not prohibited
by applicable law,
 
30


 
(a) the payment will be increased so that after making all required deductions
(including deductions applicable to payments under this Section 3.3) such
Lender, the LC Issuer or the Administrative Agent (as the case may be) receives
an amount equal to the payment it would have received had no deductions been
made, (b) the Borrowers will make such deductions, (c) the Borrowers will pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) the Borrowers will furnish to the Administrative Agent a copy of a
receipt evidencing payment within 30 days after the payment is made.
 
(ii)  In addition, the Borrowers hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made under this Agreement or under any Note
or LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or LC Application ("Other Taxes").
 
(iii)  The Borrowers hereby agree to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on payments under this
Section 3.3) paid by the Administrative Agent, the LC Issuer or such Lender and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Payments properly due under this indemnification will be
made within 30 days following the date the Administrative Agent, the LC Issuer
or such Lender requests payment.
 
(iv)  If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from payments to or
for the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for any other reason), such Lender will indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Agent, which attorneys may be employees of the
Agent). The obligations of the Lenders under this Section 3.3(iv) will survive
the payment of the Obligations and termination of this Agreement. Any liability
under this subsection (iv) will not be a liability of the Borrowers
 
3.4  Availability of Eurodollar Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable banking location would violate
any applicable law, rule, regulation, or directive, whether or not having the
force of law, or if the Required Lenders determine that (i) deposits of a type
and maturity appropriate to match fund Eurodollar Advances are not available or
(ii) the interest rate applicable to Eurodollar Advances does not accurately
reflect the cost of making or maintaining Eurodollar Advances, then the
Administrative Agent will suspend the availability of Eurodollar Advances and
require any affected Eurodollar Advances to be repaid or converted to Floating
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.5.
 
31


3.5  Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrowers for any reason other than default by
the Lenders, the Borrowers will indemnify each Lender for any resulting loss or
cost incurred by it.
 
3.6  Replacement Lenders.
 
3.6.1.  If any Lender (i) has notified Unit and the Administrative Agent of the
circumstances described in Sections 3.1 or 3.4, (ii) has required Unit to make
payments for Taxes under Section 3.3, (iii) defaults in its obligations to fund
advances hereunder or participate in LC Exposure, (iv) is a Non-Extending Lender
pursuant to Section 3.7, or (v) objects to an increase in the Borrowing Base
proposed by the Administrative Agent pursuant to the provisions of Section
2.6.2, then Unit may, at its sole cost, expense and effort, provided that no
Event of Default then exists, unless such Lender has notified Unit and the
Administrative Agent in writing that the circumstances giving rise to such
notice, event or circumstance no longer apply or such Lender otherwise withdraws
its request for such additional compensation or approves the proposed Borrowing
Base increase tendered by the Administrative Agent, terminate, in whole but not
in part, the Commitment of any Lender (other than the Administrative Agent) (in
any such case, the "Terminated Lender") at any time within ninety (90) days of
such Lender notification, upon ten (10) days' prior written notice to the
Terminated Lender and the Administrative Agent (such notice referred to herein
as a "Notice of Termination").
 
3.6.2.  In order to effect the termination of the Commitment of the Terminated
Lender, Unit shall: (i) obtain an agreement with one or more Lenders to increase
their Commitment or Commitments and/or (ii) request any one or more other
banking or lending institutions to become parties to this Agreement in place and
instead of such Terminated Lender and agree to accept a Commitment or
Commitments; provided, however, that such one or more other banking or lending
institutions are reasonably acceptable to the Administrative Agent and become
parties by executing an Assignment (the Lenders or other banking institutions
that agree to accept in whole or in part the Commitment of the Terminated Lender
being referred to herein as the "Replacement Lenders") without recourse from the
Terminated Lender, such that the aggregate increased and/or accepted Commitments
of the Replacement Lenders under clauses (i) and (ii) above equal the Commitment
of the Terminated Lender.
 
3.6.3.  The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the "Lender Termination Date"), and
within twenty (20) days of the Notice of Termination, Unit shall designate in
writing the Replacement Lender or Replacement Lenders to which the Terminated
Lender will assign its Commitment and, if there will be more than one
Replacement Lender, the portion of the Terminated Lender's Commitment to be
assigned to each Replacement Lender.
 
3.6.4.  On the Lender Termination Date, (i) the Terminated Lender shall by
execution and delivery of an Assignment assign, without recourse, its Commitment
and all of its interests, rights and
 
32


obligations under this Agreement and the related Loan Documents to the
Replacement Lender or Replacement Lenders (pro rata, if there is more than one
Replacement Lender, in proportion to the Pro Rata Share of the Terminated
Lender's Commitment to be assigned to each Replacement Lender) indicated in the
Notice of Termination and shall assign to the Replacement Lender or Replacement
Lenders each of its Loans (if any) then outstanding and participation interests
in Letters of Credit (if any) then outstanding pro rata as aforesaid), (ii) the
Terminated Lender shall endorse its Note, payable without recourse,
representation or warranty to the order of the Replacement Lender or Replacement
Lenders (Pro Rata Share as aforesaid), (iii) the Replacement Lender or
Replacement Lenders shall purchase the Note held by the Terminated Lender (pro
rata as aforesaid) at a price equal to the unpaid principal amount thereof
(including its participation in and Pro Rata Share of the LC Exposure) plus
interest, facility fees, Commitment Fee and other fees accrued and unpaid to the
Lender Termination Date, and (iv) the Replacement Lender or Replacement Lenders
will thereupon (pro rata as aforesaid) succeed to and be substituted in all
respects for the Terminated Lender with like effect as if becoming a Lender
pursuant to the terms of Section 14.6, and the Terminated Lender will have the
rights and benefits of an assignor under Section 14.6. To the extent not in
conflict, the terms of Section 14.6 shall supplement the provisions of this
Section 3.6.4. For each assignment made under this Section 3.6, the Replacement
Lender shall pay to the Agent the processing fee provided for in Section 14.6.
The Borrower will be responsible for the concurrent payment of any breakage
costs associated with termination and Replacement Lenders, as set forth in
Section 3.6.
 
3.7  Extension of Maturity Date.
 
3.7.1.  Requests for Extension. Unit may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) not earlier than eighteen (18) months
and not later than fifteen (15) months prior to the stated Facility Termination
Date then in effect hereunder (the "Existing Maturity Date"), request that each
Lender extend such Lender's Facility Termination Date for an additional one (1)
year period from the Existing Maturity Date; provided that, the Borrowers may
request only two such extensions under this Agreement and Borrowers shall pay at
the extension closing of such extension a reasonable extension fee, the amount
of which shall be negotiated and agreed to by the Lenders and Unit.
 
3.7.2.  Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the "Notice Date") that is sixty (60) days after Unit has
given notice in accordance with Section 3.7.1, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Facility Termination Date (a "Non Extending
Lender") shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
 
33


3.7.3.  Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date seven (7) days after the Notice Date (or, if such date is not a
Business Day, on the next succeeding Business Day).
 
3.7.4.  Additional Commitment Lenders. The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non Extending Lender with, and
add as "Lenders" under this Agreement in place thereof, one or more Replacement
Lenders (each, an "Additional Commitment Lender") as provided in Section 3.6,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the Existing Maturity Date, undertake a Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Commitment
shall be in addition to such Lender’s Commitment hereunder on such date).
 
3.7.5.  Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Facility
Termination Date and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Existing Maturity Date, then, effective as of
the Existing Maturity Date, the Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Facility Termination Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
"Lender" for all purposes of this Agreement.
 
3.7.6.  Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Facility Termination Date pursuant to this
Section shall not be effective with respect to any Lender unless:
 
(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;
 
(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
 
(iii) on the Facility Termination Date of each Non-Extending Lender, the
Borrower shall prepay any Obligations outstanding on such date to such
Non-Extending Lender (and pay any additional amounts required pursuant to
Section 3.1).
 
3.7.7.  Conflicting Provisions. This Section shall supersede any provisions in
Section 15.3 to the contrary.
 
34


ARTICLE IV
CONDITIONS PRECEDENT
 
4.1  Initial Credit Extension. The Lenders will not be required to make the
initial Credit Extension hereunder unless:
 
4.1.1.  Unit has furnished to the Administrative Agent at its main banking
offices in Tulsa, Oklahoma, each of the following, duly executed by the
applicable Credit Parties and delivered in form, substance and date satisfactory
to the Administrative Agent, with sufficient copies for all of the Lenders:
 
(i)  Copies of the certificate of incorporation or certificate of organization
or formation, as applicable, of each of the Credit Parties, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in their respective jurisdiction of
organization.
 
(ii) Copies, certified by the Secretary or Assistant Secretary of the Credit
Parties, of their respective by-laws or operating agreement or regulations, as
applicable, and of their respective Board of Directors' or members/managers'
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which each Borrower is a party.
 
(iii)  An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Credit Parties, which will identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which such Borrower is a party, with
the Administrative Agent and the Lenders being entitled to rely on such
certificate until informed of any change in writing by such Borrower.
 
(iv)  A certificate, signed by the chief financial officer of Unit (on behalf of
all of the Credit Parties), stating that on the initial Credit Extension Date no
Default has occurred and is continuing, that all representations and warranties
in the Loan Documents are true and correct and that no Material Adverse Effect
has occurred.
 
(v)  A favorable written closing opinion of outside counsel to the Borrowers,
addressed to the Administrative Agent and the Lenders in form, scope and
substance satisfactory to the Administrative Agent.
 
(vi) This Agreement and a Note payable to the order of each Lender and, the
Subsidiary Guaranty by any Material Subsidiary substantially in the form of
Exhibit E of this Agreement.
 
(vii)  Arrangements satisfactory to the Administrative Agent, the LC Issuer and
any applicable beneficiary concerning payment in full of any Indebtedness owing
under the Existing Credit Agreement to the Existing Lenders, including all
interest thereon and that any unexpired letters of credit issued thereunder have
been terminated or otherwise collateralized to the satisfaction of the
 
35


Administrative Agent and the LC Issuer under the Existing Credit Agreement,
including evidence satisfactory to Unit and the Administrative Agent of the
cancellation of the Commitments issued under the Existing Credit Agreement,
termination of the credit facilities established under the Existing Credit
Agreement.
 
(viii) Such other documents, certificates, instruments and information as any
Lender or its counsel may have reasonably requested and satisfactory review by
the Lenders of all environmental, litigation, insurance and other matters deemed
appropriate by the Administrative Agent, including without limitation, data
sufficient for analysis and projection of the Superior Cash Flow and/or the Oil
and Gas Properties portion of the Borrowing Base Property (division orders,
production payment checks or other evidence of payment by the purchaser of
production) as reasonably deemed necessary by the Administrative Agent or the
Required Lenders.
 
(ix) All facility fees owed to the Lenders and all fees and expenses owing by
Borrowers to Administrative Agent will have been paid, including the reasonable
attorneys fees and expenses of legal counsel for the Administrative Agent that
have been billed and submitted to the Agent as of the Closing Date (such amount
payable by Borrowers being subject to the term sheet).
 
4.1.2 The Administrative Agent shall obtain the surrender to the Agent of all
notes held by the lender parties to the Existing Credit Agreement by virtue of
the refinancing by the Lenders in accordance with Schedule 2.
 
4.2  Each Credit Extension. The Lenders will not be required to make any Credit
Extension unless on the applicable Credit Extension Date:
 
(i)  There will exist no Default and the representations and warranties
contained in Article V are then true and correct in all material respects as of
such Credit Extension Date except to the extent a representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty will have been true and correct on and as of such earlier date.
 
(ii) All legal matters incident to the making of such Credit Extension will be
satisfactory to the Administrative Agent.
 
(iii) No Material Adverse Effect will have occurred to, and no event or
circumstance will have occurred that could reasonably be expected to cause a
Material Adverse Effect to, Unit's consolidated financial condition or to the
Credit Parties' businesses since the date of the financial statements most
recently delivered pursuant to Sections 6.1 (i) and (ii) hereof.
 
(iv) The making of such Loan or the issuance of such Letter of Credit will not
be prohibited by any Law and will not subject any Lender or any LC Issuer to any
penalty or other adverse condition under any Law.
 
36


(v) Each Borrower and Subsidiary Guarantor will be solvent.
 
(vi) Administrative Agent will have received all documents and instruments which
Administrative Agent has then reasonably requested, in addition to those
described in Section 4.1, as to (i) the accuracy and validity of or compliance
with all representations, warranties, and covenants made by any Borrower or
Subsidiary Guarantor in this Agreement in all material respects and the other
Loan Documents, and (ii) the satisfaction of all conditions contained in this
Agreement.
 
Each Borrowing Notice or request for issuance of a LC will constitute a
representation and warranty by the Borrowers that the conditions contained in
Section 4.2 have been satisfied.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Lenders that:
 
5.1  Existence and Good Standing. Each Credit Party is a corporation or limited
liability company, duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to carry on its business in each
jurisdiction as now conducted.
 
5.2  Authorization and Validity. Each Credit Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by each
Credit Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate
proceedings. The Loan Documents to which a Credit Party is a party constitute
legal, valid and binding obligations of such Credit Party enforceable against
such Credit Party in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors' rights generally.
 
5.3  No Conflict; Government Consent. Neither the execution and delivery by any
of the Credit Parties of the Loan Documents to which it is a party, nor the
consummation of the transactions contemplated by the Loan Documents, nor
compliance with the provisions of the Loan Documents will violate in any
material respect (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Credit Parties or (ii) any of the
Credit Parties' articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which any of the Credit
Parties is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Credit Parties pursuant
to the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Credit Parties, is required to be obtained by the
Credit Parties in connection with
 
37


the execution and delivery of the Loan Documents to which they are parties, the
borrowings under this Agreement, the payment and performance by the Borrowers of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents.
 
5.4  Financial Statements. The audited annual and unaudited quarterly,
consolidated financial statements of Unit and its consolidated Subsidiaries
previously delivered to the Lenders were prepared in accordance with GAAP
(except that the unaudited interim financial statements were subject to normal
and recurring year-end adjustments) in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Credit Parties at such date and the consolidated results of their
operations for the period then ended.
 
5.5  Material Adverse Effect. Since March 31, 2007, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Credit Parties which could reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Borrowers which has a
Material Adverse Effect or in the future is reasonably likely to have (so far as
the Credit Parties can now foresee) a Material Adverse Effect and which has not
been set forth in this Agreement or the other documents, certificates and
statements furnished to the Administrative Agent by or on behalf of the Credit
Parties prior to, or on, the Closing Date in connection with the transactions
contemplated by this Agreement.
 
5.6  Taxes. The Credit Parties have filed all United States federal tax returns
and all other material tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Credit Parties or any of their Subsidiaries, except such taxes, if any, that
are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and which no Lien has been filed or perfected.
No tax liens have been filed and no claims are being asserted with respect to
any such taxes. The charges, accruals and reserves on the books of the Credit
Parties and their Subsidiaries in respect of any taxes or other governmental
charges are adequate.
 
5.7  Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Credit Parties
which could reasonably be expected to have a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of any Credit Extensions. Other
than any liability incident to any litigation, arbitration or proceeding which
could not reasonably be expected to have a Material Adverse Effect, the Credit
Parties have no material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 5.4 except as set forth on
Schedule 7 of this Agreement.
 
5.8  Subsidiaries. The Disclosure Schedule contains an accurate list of all
Subsidiaries of Unit as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Unit or the other Credit
Parties. All of the issued and outstanding shares of capital stock or other
ownership interests of the Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.
 
38


5.9  ERISA. Neither the Credit Parties nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Credit Parties nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan except as disclosed in
the Disclosure Schedule.
 
5.10  Accuracy of Information. No information, exhibit or report furnished by
the Credit Parties to the Administrative Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
5.11  Margin Stock. No part of the Loan proceeds of any Advances hereunder will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock. If requested by the
Administrative Agent or the Required Lenders, the Borrowers will, and will cause
the other Credit Parties to, furnish to the Administrative Agent a statement in
conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect. No indebtedness being reduced or retired
out of the proceeds of the Advances was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or
any "margin security" within the meaning of Regulation T. "Margin Stock" within
the meaning of Regulation U does not constitute more than 25% of the value of
the consolidated assets of Unit and its Subsidiaries.
 
5.12  Material Agreements. Unit has no actual knowledge of (i) any material
agreement or material instrument to which any Borrower is a party or (ii) any
charter or other corporate restriction, either of which (i) or (ii), under
current conditions and circumstances known to Unit, constitutes or is reasonably
expected to have a Material Adverse Effect. None of the Credit Parties is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default could reasonably be expected to have a Material Adverse Effect.
 
5.13  Compliance With Laws. The Credit Parties have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.
 
5.14  Ownership of Properties. Unit and each of its Subsidiaries has marketable
title to all of the properties and assets reflected as owned in the consolidated
financial statements of Unit, in each case free and clear of all Liens other
than Permitted Encumbrances (including those created under the Loan Documents
described and defined in the Existing Credit Agreement) and such as do not
materially and adversely affect the value of the property and do not materially
interfere with the use made or proposed to be made of such property by Unit or
its Subsidiaries, which such total Liens do not exceed $1,000,000 in the
aggregate. The real property, improvements, equipment and personal property held
under lease by Unit or any Subsidiary of Unit are held under valid enforceable
leases, with such
 
39


exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by Unit or any Subsidiary of Unit. Each of Credit Parties
possesses all licenses, permits, franchises, patents, copyrights, trademarks and
trade names, and other intellectual property (or otherwise possesses the right
to use such intellectual property without violation of the rights of any other
Person) which are necessary to carry out its business as presently conducted and
as proposed to be conducted hereafter.
 
5.15  Plan Assets; Prohibited Transactions. Neither the execution of this
Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code. Since the effective date of Title IV of ERISA, no Reportable Event has
occurred with respect to any Plan. The Credit Parties have fulfilled all their
obligations under the funding standards of ERISA and the Code and are in
compliance in all material respects with the applicable ERISA and Code
provisions with respect to each Plan. Since the effective date of Title IV of
ERISA there have not been any nor are there now existing any events or
conditions that would permit any Plan to be terminated under circumstances which
would cause the lien provided under Section 4068 of ERISA to attach to the
assets of the Credit Parties or any of the Subsidiary Guarantors. No Borrower
has (i) sought any waiver of the minimum funding standard under Section 412 of
the Code, (ii) failed to make any contribution or payment to any Plan, or made
any amendment to any Plan, which has resulted or could result in the imposition
of a Lien or the posting of a bond or other security under ERISA or the Code, or
(iii) incurred any liability under Title IV of ERISA.
 
5.16  Environmental Matters. Except as set forth on Schedule 4:
 
(a)  To the best of the Borrowers' knowledge and belief, the Properties owned,
leased or operated by the Credit Parties do not contain, and have not previously
contained, any materials of environmental concern in amounts or concentrations
which (i) constitute or constituted a violation of, or (ii) could give rise to
liability under, any Environmental Law except in either case insofar as such
violation or liability, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.
 
(b)  To the best of the Borrowers' knowledge and belief, the Properties and all
operations at the Properties are in compliance in all material respects, and
have, for the lesser of the last five years or for the duration of their
ownership, lease, or operation by the Credit Parties, been in compliance in all
material respects with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (collectively, the "Business") which
could interfere with the continued operation of the Properties or impair the
fair saleable value thereof.
 
(c)  None of the Credit Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or
 
40


compliance with Environmental Laws with regard to any of the Properties or the
Business, nor do any of the Borrowers have knowledge or reason to believe that
any such notice will be received or is being threatened except insofar as such
notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
 
(d)  To the best of the Borrowers' knowledge and belief, materials of
environmental concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could give
rise to liability under, any Environmental Law, nor have any materials of
environmental concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law except insofar as any such
violation or liability referred to in this paragraph, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
 
(e)  No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrowers, threatened, under any Environmental Law
to which the Credit Parties thereof are or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business except insofar as such
proceeding, action, decree, order or other requirement, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
 
(f)  There has been no release or threat of release of materials of
environmental concern at or from the Properties, or arising from or related to
the operations of the Borrower in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws except insofar as any such
violation or liability referred to in this paragraph, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
 
5.17  Names and Places of Business. No Borrower has, during the preceding five
years, had, been known by, or used any other trade or fictitious name. The chief
executive office and principal place of business of each Credit Party are
located at the address of the Credit Parties prescribed in Section 15.1.
 
5.18  Possession of Franchises, Licenses. The Credit Parties have in their
possession, or have timely applied for, all franchises, certificates, licenses,
permits and other authorizations from governmental political subdivisions or
regulatory authorities, free from burdensome restrictions, that are necessary in
any material respect for the ownership, maintenance and operation of their
properties and assets, and none of the Credit Parties is in violation of any
thereof in any material respect.
 
41


5.19  Rate Management Transactions. As of the Closing Date, Schedule 5 sets
forth a true and complete list of all Rate Management Transactions (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of the Credit Parties, listing the counterparties thereto.
 
5.20  Insurance. The insurance certificate provided pursuant to Section
4.1(viii) will contain an accurate and complete description of all material
policies of fire, liability, workmen's compensation and other forms of insurance
owned or held by the Credit Parties. All such policies are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the date of the closing have been paid, and no notice of cancellation
or termination has been received with respect to any such policy. Such policies
are sufficient for compliance with all requirements of law and of all agreements
to which any Credit Party is a party; are valid, outstanding and enforceable
policies; provide adequate insurance coverage in at least such amounts and
against at least such risks (but including in any event public liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business for the assets and operations of the Credit Parties
will remain in full force and effect through the respective dates set forth in
such insurance certificate without the payment of additional premiums; and will
not in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. None of the Credit Parties have
been refused any insurance with respect to its assets or operations, nor has its
coverage been limited below usual and customary policy limits, by an insurance
carrier to which it has applied for any such insurance or with which it has
carried insurance during the last three years.
 
5.21  No Default. No Credit Party is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under any
Material Indebtedness Agreement or instrument to which such Credit Party is a
party or by which such Credit Party is bound which could have a Material Adverse
Effect. No Default hereunder has occurred and is continuing.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
During the term of this Agreement, unless the Required Lenders will otherwise
consent in writing:
 
6.1  Reports. Unit will maintain and furnish to the Lenders:
 
(i)  Within 80 days after the close of each of its fiscal years, the financial
statements of Unit and its Subsidiaries, together with an unqualified audit
report certified by Unit's independent certified public accountants, prepared in
accordance with GAAP on a consolidated basis, including a balance sheet as of
the end of such period and statements of operations, stockholders equity and
cash flows for such period.
 
(ii) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, consolidated unaudited balance sheets as at the close of
each such period and statements of
 
42


operations, stockholders equity and cash flows for the period from the beginning
of such fiscal year to the end of such quarter, all certified by its chief
financial officer.
 
(iii)  Together with the financial statements required under Sections 6.1(i) and
(ii), copies of all certifications made by officers of Unit to the SEC in
connection with such financial statements and a compliance certificate in
substantially the form of Exhibit B signed by Unit's chief financial officer
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default exists, or if any Default exists, stating the nature
and status of such Default.
 
(iv)  As soon as practicable and in any event within 10 days after the Credit
Parties know that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of Unit, describing said
Reportable Event and the action which the Credit Parties propose to take
regarding the Reportable Event.
 
(v)  As soon as practicable and in any event within 10 days after receipt by the
Credit Parties, a copy of (a) any notice or claim to the effect that the Credit
Parties is or may be liable to any Person as a result of the release by the
Credit Parties, or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Credit
Parties, which, in either case, could reasonably be expected to have a Material
Adverse Effect.
 
(vi)  Promptly on the furnishing to the stockholders of the Unit, copies of all
financial statements, reports and proxy statements so furnished.
 
(vii)  By March 1 of each year (commencing as of March 1, 2008), an Engineering
Report prepared as of the prior December 31, by petroleum engineers who are
employees of Credit Parties and audited by Ryder Scott Company, or such other
firm of independent petroleum engineers chosen by Unit and acceptable to the
Administrative Agent, concerning all Oil and Gas Properties and interests owned
by any Credit Parties and their Subsidiaries which are located in or offshore of
the United States and which have attributable to them proved oil or gas
reserves. This reserve audit described above will encompass a review of the
reserves associated with Oil and Gas Properties comprising at least 80% of the
value stated in the report. The Engineering Report will be satisfactory to
Administrative Agent, will contain sufficient information to enable Credit
Parties to meet the reporting requirements concerning oil and gas reserves
contained in Regulations S-K and S-X promulgated by the SEC, will take into
account any "over/under produced" status under gas balancing arrangements, and
will contain information and analysis comparable in scope to that contained in
the Initial Engineering Report.
 
43


(viii)  By September 1 of each year (commencing as of September 1, 2007), and
promptly following notice of a Special Redetermination under Section 2.6.4, an
Engineering Report prepared as of the preceding June 30 (or the last day of the
prior calendar month in the case of an additional redetermination) by petroleum
engineers who are employees of Borrowers, together with an accompanying report
on property sales, property purchases and changes in categories, both in the
same form and scope as the reports in (x) above.
 
(ix)  By March 1 and September 1 of each year, beginning September 1, 2007, a
report describing the gross volume of production and sales attributable to
production during the prior six-month period from the properties described in
the Engineering Report in Section 6.1(vii) or Section 6.1(viii) and describing
the related severance taxes, other taxes, and leasehold operating expenses
attributable thereto and incurred during such month. By each March 1 and
September 1 of each year, beginning September 1, 2007, the following internally
prepared and generated information and data concerning Superior and the Superior
Cash Flow: (i) most recent three (3) year historical volumes and cash flows,
(ii) summary of material contracts, and (iii) budget for the then current fiscal
year, each in form, scope and substance reasonably acceptable to the Agent.
 
(x)  Such other information (including non- financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
6.2  Use of Proceeds. The Borrowers will use such proceeds of the Credit
Extensions as necessary to (i) refinance any Existing Indebtedness and the
commitments issued in the Existing Credit Agreement, and provide financing for
general working capital requirements for (a) exploration, development,
production and acquisition of Oil and Gas Properties and other mineral
interests, contract drilling services, gas gathering, gas processing and other
midstream assets, (b) the issuance of standby LCs and (c) for general corporate
purposes of the Borrowers. The Borrowers will not, nor will they permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
"margin stock" (as defined in Regulations T and U).
 
6.3  Notice of Default. Unit will give prompt notice in writing to the Lenders
of the occurrence of any Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
 
6.4  Conduct of Business. The Borrowers will, and will cause the other Credit
Parties to, carry on and conduct their respective business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.
 
6.5  Taxes. The Borrowers will, and will cause the other Credit Parties to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
 
44


assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided in
accordance with GAAP.
 
6.6  Insurance. The Borrowers will, and will cause the other Credit Parties to,
maintain with, to the best of Unit's knowledge and belief, financially sound and
reputable insurance companies insurance on all their Property in such amounts
and covering such risks as is consistent with their prior business practice and
deemed prudent by industry standards, and the Borrowers will furnish to any
Lender upon request full information as to the insurance carried.
 
6.7  Compliance With Laws. The Borrowers will, and will cause the other Credit
Parties to, comply, in all material respects, with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject including, without limitation, all Environmental Laws.
 
6.8  Maintenance of Properties. The Borrowers will, and will cause the other
Credit Parties to, do all things reasonably necessary to maintain, preserve,
protect and keep their respective Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be conducted at all
times consistent with such Borrower's prior business practices.
 
6.9  Inspection. The Borrowers will, and will cause the other Credit Parties to,
permit the Administrative Agent and the Lenders, by their respective
representatives and Administrative Agents, to inspect any of the Property, books
and financial records of the Borrowers and each Subsidiary of any thereof,
exclusive of records subject in good faith to attorney work product or
privileged communications rules and standards, to examine and make copies of the
books of accounts and other financial records of the Borrowers and each
Subsidiary of any thereof, and to discuss the affairs, finances and accounts of
the Borrowers and each Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate.
 
6.10  Deposit Accounts/Setoff. To secure the repayment of the Obligations,
including Rate Management Obligations, each Borrower grants, and will cause the
other Credit Parties to grant, to the Administrative Agent and each Lender and
any applicable Affiliate of such Lenders (each a "Lender Affiliate"), a security
interest, a lien, and a right of setoff and offset, each of which will be in
addition to all other interests, liens, and rights of any Lender or Lender
Affiliate at common Law, under the Loan Documents, or otherwise, and each of
which will be upon and against (a) any and all moneys, securities and other
property (and the proceeds therefrom) of such Credit Party now or hereafter held
or received by or in transit to any Lender or Lender Affiliate from or for the
account of such Credit Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits and deposit
accounts (general or special, time or demand, provisional or final) of such
Credit Party with any Lender or Lender Affiliate, and (c) any other credits and
claims of such Credit Party at any time existing against any Lender or Lender
Affiliate, including claims under certificates of deposit (excluding from the
foregoing security interest grant and right of set off and offset the accounts
of the accounts at BOK as specified on Schedule 6 hereto (collectively, the
"Excluded Accounts"). At any
 
45


time and from time to time during the continuance of any Event of Default, each
Lender or Lender Affiliate is hereby authorized to foreclose upon, or to offset
against the Obligations then due and payable (in either case without notice to
any Credit Party), any and all items hereinabove referred to. The remedies of
foreclosure and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.  
 
6.11  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Article III) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Aggregate Outstanding Credit Exposure held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Outstanding Credit Exposure. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments will be made.
 
6.12  Environmental Indemnities. Each of the Borrowers hereby agrees to
indemnify, defend and hold harmless the Lenders and their respective officers,
directors, employees, agents, consultants, attorneys, contractors and their
respective affiliates, successors or assigns, or transferees from and against,
and reimburse said Persons in full with respect to, any and all loss, liability,
damage, fines, penalties, costs and expenses, of every kind and character,
including reasonable attorneys' fees and court costs, known or unknown, fixed or
contingent, occasioned by or associated with any claims, demands, causes of
action, suits and/or enforcement actions, including any administrative or
judicial proceedings, and any remedial, removal or response actions ever
asserted, threatened, instituted or requested by any Persons, including any
Tribunal, arising out of or related to: (a) the breach of any representation or
warranty of the Borrowers contained in Section 5.16; (b) the failure of the
Borrowers to perform any of their respective covenants contained in Section 6.7;
(c) the ownership, construction, occupancy, operation, use of the Credit
Parties' properties prior to the date on which the Indebtedness and obligations
secured hereby have been paid and performed in full; provided, however, this
indemnity shall not apply with respect to matters caused by or arising solely
from the Agent's or the Lenders' activities during any period of time the Agent
or the Lenders acquire ownership of the Credit Parties' properties.
 
The indemnities contained in this Section 6.12 apply, without limitation, to any
violation on or before the Release Date of any Environmental Laws and any
liability or obligation relating to the environmental conditions on, under or
about the Credit Parties' properties on or prior to the Release Date (including,
without limitation: (a) the presence on, upon or in the Credit Parties'
properties or release, discharge or threatened release on, upon or from the
Credit Parties' properties of any polluting substances generated, used, stored,
treated, disposed of or otherwise released prior to the Release Date, and (b)
any and all damage to real or personal property or natural resources and/or harm
or injury including wrongful death, to persons alleged to have resulted from
such release of any polluting substances regardless of whether the act,
omission, event or circumstances constituted a violation of any Environmental
Law at the
 
46


time of its existence or occurrence). The term "release" shall have the meaning
specified in applicable Environmental Laws and the terms "stored," "treated" and
"disposed" shall have the meanings specified in applicable Environmental Laws;
provided, however, any broader meanings of such terms provided by applicable
laws of the State of Oklahoma shall apply.
 
The provisions of this Section 6.12 shall be in addition to any other
obligations and liabilities Credit Parties may have to the Agent or the Lenders
at common law and shall survive the Release Date and shall continue thereafter
in full force and effect.
 
The Agent and the Lenders agree that in the event that such claim, suit or
enforcement action is asserted or threatened in writing or instituted against
them or any of their officers, employers, agents or contractors or any such
remedial, removal or response action is requested of them or any of their
officers, employees, agents or contractors for which the Agent or the Lenders
may desire indemnity or defense hereunder, the Agent or the Lenders shall give
prompt written notification thereof to Unit.
 
Notwithstanding anything to the contrary stated herein, the indemnities created
by this Section 6.12 shall only apply to losses, liabilities, damages, fines,
penalties, costs and expenses actually incurred by the Agent or the Lenders as a
result of claims, demands, actions, suits or proceedings brought by Persons who
are not the beneficiaries of any such indemnity. The Agent or the Lenders shall
act as the exclusive agent for all indemnified Persons under this Section 6.12.
With respect to any claims or demands made by such indemnified Persons, the
Agent shall notify Unit within ten (10) days after the Agent's receipt of a
writing advising the Agent of such claim or demand. Such notice shall identify
(i) when such claim or demand was first made, (ii) the identity of the Person
making it, (iii) the indemnified Person and (iv) the substance of such claim or
demand. Failure by the Agent to so notify Unit within said ten (10) day period
shall reduce the amount of the Credit Parties' obligations and liabilities under
this Section 6.12 by an amount equal to any damages or losses suffered by the
Credit Parties resulting from any prejudice caused the Credit Parties by such
delay in notification from the Agent. Upon receipt of such notice, the Credit
Parties shall have the exclusive right and obligation to contest, defend,
negotiate or settle any such claim or demand through counsel of their own
selection (but reasonably satisfactory to the Agent and the Lenders) and solely
at Credit Parties' own cost, risk and expense; provided, that the Agent and the
Lenders, at their own cost and expense, shall have the right to participate in
any such contest, defense, negotiations or settlement. The settlement of any
claim or demand hereunder by the Credit Parties, unless such settlement fully
releases the Lenders from any and all liability thereon, may be made only upon
the prior approval of the Lenders of the terms of the settlement, which approval
shall not be unreasonably withheld.
 
ARTICLE VII
NEGATIVE COVENANTS
 
7.1  Dividends. The Borrowers will not, nor will they permit any Subsidiary to,
declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in their own capital stock) or redeem, repurchase
or otherwise acquire or retire any of its capital stock at any time outstanding;
however, provided that no Default or Event of Default has occurred and remains
outstanding and uncured, (i) any Subsidiary may declare and pay
 
47


dividends or make distributions to Unit or to a Wholly-Owned Subsidiary of Unit,
(ii) during any fiscal year Unit may pay cash dividends in amounts not exceeding
twenty-five percent (25%) of its Consolidated Net Income (after taxes) for the
preceding fiscal year and (iii) any purchases by Unit of its outstanding common
stock pursuant to a stock repurchase program approved by the Unit Board of
Directors and conducted in compliance with the applicable rules and regulations
of the SEC.
 
7.2  Indebtedness. The Borrowers will not, nor will they permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
 
(i)  The Loans and the Reimbursement Obligations.
 
(ii)  Indebtedness (including Contingent Obligations) existing on the date
hereof and described in the Disclosure Schedule.
 
(iii) Indebtedness arising under Rate Management Agreements permitted by Section
7.10.
 
(iv)  Contingent Obligations permitted by Section 7.9.
 
(v)  Non-recourse Indebtedness in a restricted or special purpose Subsidiary
(for which consent of the Required Lenders must be obtained) and as to which
none of the Credit Parties (i) provides any guaranty or credit support of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Indebtedness) or (ii) is directly or indirectly liable (as
a guarantor or otherwise); provided, that after giving effect to such
Indebtedness outstanding from time to time, the Credit Parties are not in
violation of any of the financial covenants of Article VIII.
 
(vi) Normal and ordinary course trade debt and customary obligations relating to
the operation of oil and gas producing properties, drilling rigs and gathering
and processing systems and midstream asset operations.
 
(vii) Unsecured senior indebtedness not in excess of $10,000,000 in the
aggregate.
 
(viii) Lease obligations (including building and office leases and leases for
equipment) not in excess of $20,000,000 in the aggregate.
 
(ix) Subordinated debt (including subordinated debt convertible to equity) in
the aggregate maximum amount of $250,000,000 in form, scope and content
reasonably acceptable to the Administrative Agent and the Required Lenders.
 
(x) usual and customary insurance premium financed in the normal course of
business.
 
48


(xi) indebtedness regarding self insured liabilities, including retentions under
insurance policies.
 
(xii)  miscellaneous items of Indebtedness not described in subsections (i)
through (viii) above which do not in the aggregate (taking into account all such
Indebtedness of the Credit Parties) exceed $10,000,000 at any one time
outstanding.
 
7.3  Limitation on Fundamental Changes. Borrowers will not enter into (nor
permit any other Credit Party to enter into) any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, except:
 
(a)  any Subsidiary of a Credit Party may be merged or consolidated with or into
such Credit Party (provided that such Credit Party will be the continuing or
surviving business entity or other entity) or with or into any one or more
wholly owned Subsidiaries of the Credit Party that is a Borrower or Subsidiary
Guarantor (provided that the wholly owned Borrower or Subsidiary Guarantor will
be the continuing or surviving business entity or other entity); and
 
(b)  any Wholly Owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to such
Borrower or any other Wholly Owned Subsidiary of such Borrower that is a
Borrower or Subsidiary Guarantor.
 
(c)  so long as no Default will exist or be caused as a result, a Person may be
merged or consolidated with or into a Borrower so long as the Borrower is the
continuing or surviving corporation.
 
7.4  Sale of Assets. The Borrowers will not (nor will they permit any other
Credit Party to) lease, sell or otherwise dispose of its Property to any other
Person, except:
 
(i)  Sales of inventory in the ordinary course of business or the sale of assets
not included in the Borrowing Base of not more than $125,000,000 in the
aggregate; provided, however, in no event shall any drilling rigs of any of the
Borrowers be sold or otherwise disposed of after the occurrence of a Default or
an Event of Default that remains uncured without the prior written consent of
the Required Lenders, and the net proceeds thereof shall be applied as a
mandatory principal prepayment of the Obligations.
 
(ii)  Disposition of equipment and other personal property that is replaced by
equivalent property or consumed in the normal operation of the Property of the
respective Borrowers.
 
(iii)  Dispositions of a portion of its Property in connection with operating
agreements, farmouts, farmins, joint exploration and development agreements and
other agreements customary in the oil and gas industry that are entered into for
the purposes of developing its Property and under
 
49


which it receives relatively equivalent consideration; provided, however,
disposition of any Borrowing Base Properties under this clause (iii) shall be
subject to the ten percent (10%) limitation of clause (iv) below to the extent
the consideration received in exchange therefor results in a net Borrowing Base
decrease of more than such 10%.
 
(iv)  Leases, sales or other dispositions of its Property that, together with
all other Property of the Credit Parties and their Subsidiaries previously
leased, sold or disposed of (other than (i), (ii) and (iii) above) as permitted
by this Section 7.4 during the period since the most recent Determination Date,
do not constitute more than ten percent (10%) of the Engineered Value of the
Borrowing Base Properties as determined by Administrative Agent in its sole
discretion; further provided, however, to the extent such aggregate
consideration for all asset sales or other dispositions of Properties exceeds
five percent (5%) of the Borrowing Base during any period between semi-annual
Determination Dates, the Required Lenders will have the option to reduce the
Borrowing Base by the amount of such proceeds and, further, provided, that any
resulting Deficiency (as defined in Section 2.6.6) must be cured by the Credit
Parties in compliance with Section 2.8(b).
 
(v)  Hydrocarbon Interests to which no proved reserves of Hydrocarbons are
properly attributed.
 
7.5  Investments and Acquisitions. The Borrowers will not (nor will they permit
any other Credit Party to) make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
 
(i)  Cash Equivalent Investments.
 
(ii)  Investments between Credit Parties or in any Credit Party's Subsidiaries
which are Subsidiary Guarantors or Subsidiaries of any Credit Party with respect
to which 100% of its Equity has been pledged to Administrative Agent.
 
(iii)  Investments in existence on the date hereof and described on the
Disclosure Schedule.
 
(iv)  Investments in associations, joint ventures, and other relationships (a)
that are established pursuant to standard form operating agreements or similar
agreements or which are partnerships for purposes of federal income taxation
only, (b) that are not corporations or partnerships (or subject to the Uniform
Partnership Act or other applicable state partnership act) under applicable
state law, (d) which are limited partnerships formed for investment by employees
and Directors of Unit and its Subsidiaries in the oil and gas exploration and
development operations of
 
50


Unit and its Subsidiaries; or (d) whose businesses are limited to the
exploration, development and operation of oil, gas or mineral properties and
interests owned directly by the parties in such associations, joint ventures or
relationships in which the ownership interest of any Credit Party or its
Subsidiary is in direct proportion to the amount of such Investment.
 
(v)  Acquisitions by any of the Credit Parties or by any of the Material
Subsidiaries or investments by any thereof in Subsidiaries of the Credit Parties
that are not Material Subsidiaries that do not exceed $60,000,000 per such
Acquisition.
 
(vi)  Miscellaneous items of Investments and Acquisitions not described in
clauses (i) through (v) above which (taking into account all such miscellaneous
Investments and Acquisitions of the Credit Parties and their Subsidiaries) do
not exceed an aggregate amount of $60,000,000 during any fiscal year of Unit.
 
7.6  Liens. The Borrowers will not (nor will they permit any other Credit Party
to) create, incur, or suffer to exist any Lien in, of or on the Property of the
Credit Parties or any of their Subsidiaries, except:
 
(i)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same will not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP will have
been set aside on its books.
 
(ii)  Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves, in accordance with GAAP, will have been set aside on its books.
 
(iii)  Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
(iv)  Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Credit Parties or their Subsidiaries.
 
(v)  Liens existing on the date hereof and described on the Disclosure Schedule.
 
(vi)  Liens in favor of the Administrative Agent, for the benefit of the
Lenders,.
 
51


(vii)  Liens on Property to secure not more than $5,000,000 in the aggregate of
the Indebtedness permitted by Section 7.2(v).
 
(viii)  With respect to Property subject to any Loan Document, Liens burdening
such Property that are expressly allowed by such Loan Document.
 
(ix)  Liens arising under operating agreements, unitization, pooling agreements
and other agreements customary in the oil and gas industry securing amounts owed
to operators and joint owners of Oil and Gas Properties that will not at the
time be delinquent, or thereafter can be paid without penalty, or are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP will have been set aside on its books.
 
(x)  Contracts, agreements, instruments, obligations, defects and irregularities
affecting the Property that individually or in the aggregate are not such as to
interfere materially with the use, operation or value of the Property.
 
(xi) Any lien existing on any asset prior to its acquisition by a Borrower or
one of its Subsidiaries and not created in contemplation of the acquisition.
 
(xii) Any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Liens referred to in (i) - (xi)
above for amounts not exceeding the principal amount of the indebtedness secured
by the Lien so extended, renewed or replaced.
 
7.7  Affiliates. The Borrowers will not (nor will they permit any other Credit
Party to) enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Credit Parties' or such
Subsidiary's business and on fair and reasonable terms no less favorable to the
Credit Parties or such Subsidiary than the Credit Parties or such Subsidiary
would obtain in a comparable arms-length transaction.
 
7.8  Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities.
The Borrowers will not (nor will they permit any other Credit Party to) enter
into or suffer to exist any (i) Sale and Leaseback Transaction or (ii) any other
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, except for Rate Management Obligations permitted to be incurred
under the terms of Section 7.10.
 
7.9  Contingent Obligations. The Borrowers will not (nor will they permit any
other Credit Party to) make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) the Subsidiary Guaranty, (iv) excluding existing Contingent
Obligations set forth on Schedule 7 and the Disclosure Schedule, other
Contingent Obligations not to exceed an outstanding aggregate amount of
$25,000,000 at any time, and (v) liabilities associated or accrued for
abandonment and
 
52


plugging of Credit Parties' Oil and Gas Properties, and (vi) as general partner
of the limited partnerships formed annually to allow employees and directors of
Unit to participate in certain of its oil and gas exploration and production
operations.
 
7.10  Financial Contracts. None of the Credit Parties will be a party to or in
any manner be liable on any Financial Contract except:
 
(a)  contracts entered into with the purpose and effect of fixing prices on oil
or gas expected to be produced by the Credit Parties and their Subsidiaries,
provided that at all times: (i) no such contract fixes a price for a term of
more than 48 months; (ii) the aggregate monthly production covered by all such
contracts for any single month does not in the aggregate exceed eighty percent
(80%) of the aggregate Engineered Projected Production (as defined below) of the
Credit Parties and their Subsidiaries anticipated to be sold in the ordinary
course of their businesses for such month, (iii) no such contract requires the
Credit Parties or any of their Subsidiaries to put up money, assets, letters of
credit or other security against the event of its nonperformance prior to actual
default by such Credit Parties or any of their Subsidiaries in performing their
obligations thereunder (unless such counterparty is a Lender or any Lender
Affiliate), and (iv) each such contract is with a counterparty or has a
guarantor of the obligation of the counterparty who (unless such counterparty is
a Lender or any Lender Affiliate) at the time the contract is made has long-term
obligations rated BBB+ or Baal or better, respectively, by either Moody's or
S&P. As used in this subsection, the term "Engineered Projected Production"
means the Engineered Value of projected production of oil or gas (measured by
volume unit or BTU equivalent, not sales price) for the term of the contracts or
a particular month, as applicable, from properties and interests owned by the
Credit Parties and their Subsidiaries that are located in or offshore of the
United States and are proved developed producing (PDP) reserves (as determined
by the Administrative Agent in its oil and gas lending criteria), as such
production is projected in the most recent report delivered pursuant to Section
6.1(vii) or (viii), after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental reports meeting the requirements of such Section 6.1(vii) or (viii)
above and otherwise are satisfactory to Administrative Agent;
 
(b)  contracts entered into by Credit Parties or their Subsidiaries with the
purpose and effect of fixing interest rates on a principal amount of
indebtedness of such Credit Parties or their Subsidiaries that is accruing
interest at a variable rate, provided that no such contract will be entered into
by Credit Parties or any of their Subsidiaries for speculative purposes; and
 
(c)  such contracts comply with the Rate Management Transactions’ criteria
disclosed in writing to the Administrative Agent.
 
53


7.11  Letters of Credit. The Borrowers will not (nor will they permit any other
Credit Party to) apply for or become liable upon or in respect of any Letter of
Credit other than LCs.
 
7.12  Prohibited Contracts. Except as expressly permitted in this Agreement or
the other Loan Documents, none of Borrowers will (nor will they permit any other
Credit Party to), directly or indirectly, enter into, create, or otherwise allow
to exist any contract or other consensual restriction on the ability of any
Subsidiary of a Borrower to: (a) pay dividends or make other distributions to
other Credit Parties, (b) to redeem equity interests held in it by other Credit
Parties, or (c) to repay loans and other indebtedness owing by it to other
Credit Parties. 
 
7.13  Negative Pledge. Except only for Liens permitted by applicable subsections
of Section 7.6, none of the Borrowers will (nor will they permit any other
Credit Party to) cause or permit the pledging, encumbrance, mortgaging, granting
of a consensual security interest or any other type of pledge, charge or
imposition of a Lien against any of the Credit Parties’ or any Subsidiaries' (i)
oil and gas mining and mineral interests, rights and properties, proved,
developed, producing or otherwise (whether now owned or hereafter created or
acquired) constituting 100% of the Engineered Value thereto, to secure any
Indebtedness (including Contingent Obligations), or (ii) midstream assets,
without the prior written consent of the Administrative Agent and the Lenders.
This covenant, to the fullest extent permitted by applicable law, will be deemed
and construed as a "negative pledge" of all such assets referenced in clauses
(i) and (ii) above in favor of the Administrative Agent for the benefit of the
Lenders. 
 
ARTICLE VIII
FINANCIAL COVENANTS
 
8.1  Current Ratio. Unit will not permit the ratio, determined as of the end of
each of Unit's fiscal quarters, of (i) Unit's consolidated Current Assets
(including the then Available Aggregate Commitment) to (ii) Unit's consolidated
Current Liabilities (including the current portion of the Loans), to be less
than 1.0 to 1.0.
 
8.2  Leverage Ratio. Unit will not permit the ratio, determined as of the end of
each of Unit's fiscal quarters, of (i) Long Term Debt to (ii) Consolidated
EBITDA for the then most-recently ended rolling four (4) fiscal quarters to be
greater than 3.50 to 1.0.
 
8.3  Minimum Consolidated Net Worth. Unit will not permit Unit's Consolidated
Net Worth to be less than Nine Hundred Million Dollars ($900,000,000) as tested
quarterly effective as of the close of each fiscal quarter of Unit and annually
effective as of the close of each fiscal year end, based on the quarterly and
annual financial statement reporting requirements of Section 6.1(i) and (ii),
respectively.
 
ARTICLE IX
GUARANTEES
 
9.1  Guarantees. Unit will cause each current Material Subsidiary and each
future Material Subsidiary to guarantee the prompt payment and performance when
due of the Obligations in accordance with the terms and provisions of the
Subsidiary Guaranty. As soon as practicable and in any event within ten (10)
days after any Person becomes a direct or indirect Material Subsidiary, Unit
will provide the Administrative Agent written notice thereof and
 
54


will cause such Person to execute a Subsidiary Guaranty Joinder Agreement in
substantially the same form as Schedule 1 to the Subsidiary Guaranty. Prior to
any Investments being permitted to be made in any other Subsidiary of the Credit
Parties in excess of the amount permitted by Section 7.5(v) such Subsidiary will
also execute and deliver such a Subsidiary Guaranty to the Administrative Agent
for the ratable benefit of each Lender, together with such other certificates or
documents as Administrative Agent reasonably deems necessary or appropriate to
confirm such Subsidiary Guaranty, including without limitation, closing opinions
(supplementing the closing opinion required by Section 4.1.1(v) of this
Agreement) as required by the Administrative Agent or the Required Lenders in
connection with the Subsidiary Guaranty instruments executed from time to time
by Material Subsidiaries under this Section 9.1.
 
9.2  Negative Pledge/Production Proceeds. Notwithstanding that, by the terms
hereof, the Borrowers are granting to Administrative Agent and Lenders a
"negative pledge" of the Oil and Gas Properties now or hereafter owned or
acquired and all of the "production proceeds" accruing to the property covered
thereby and all gathering and processing and related midstream assets, including
Borrowers' commercially reasonable and best efforts to so restrict other Credit
Parties, so long as no Default has occurred Borrowers and their Subsidiaries may
continue to receive from the purchasers of production all such production
proceeds from the Oil and Gas Properties. Upon the occurrence of a Default,
Administrative Agent and Lenders may obtain possession of all production
proceeds then held by Borrowers and their Subsidiaries or to receive directly
from the purchasers of production all production proceeds.
 
ARTICLE X
EVENTS OF DEFAULTS
 
The occurrence of any one or more of the following events will constitute an
Event of Default:
 
10.1  Any representation or warranty made or deemed made by or on behalf of any
of the Credit Parties to the Lenders or the Administrative Agent under or in
connection with this Agreement, any Credit Extension, or any certificate, report
or information delivered in connection with this Agreement or any other Loan
Document is materially false on the date as of which made.
 
10.2  Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within ten (10) days after the same
becomes due.
 
10.3  The breach by the Borrowers of any of the terms or provisions of Section
2.21, Section 6.3, Article VII, Article VIII or Article IX of this Agreement and
failure to cure within twenty (20) days following written notice from the
Administrative Agent or any Lender to Unit.
 
10.4  The breach by the Borrowers (other than a breach which constitutes a
Default under another Section of this Article X) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender to Unit.
 
55


10.5  Failure of any Credit Party to pay when due any Material Indebtedness; or
the default by any Credit Party in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event occurs or
condition exists, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of any Credit Party or any of their
Subsidiaries will be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Credit Parties will not pay, or admit in writing its
inability to pay, its debts generally as they become due.
 
10.6  No Credit Party will (i) have an order for relief entered with respect to
it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 10.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 10.7.
 
10.7  Without the application, approval or consent of the Credit Parties, a
receiver, trustee, examiner, liquidator or similar official will be appointed
for any Credit Party or a proceeding described in Section 10.6(iv) will be
instituted against any Credit Party and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days. 
 
10.8  Any court, government or governmental agency condemns, seizes or otherwise
appropriates, or takes custody or control of, all or any portion of the Property
of any Credit Party which, when taken together with all other Property of such
Credit Party so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Material Adverse Effect.
 
10.9  Any of the Credit Parties fails within 30 days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $1,000,000 (or the equivalent thereof in currencies other than U.S. Dollars)
in the aggregate, or (ii) non-monetary judgments or orders which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgment(s), in any such case, is/are not stayed on appeal or
otherwise being appropriately contested in good faith.
 
10.10  The Unfunded Liabilities of all Single Employer Plans exceeds in the
aggregate $500,000 or any material Reportable Event occurs in connection with
any Plan.
 
56


10.11  Nonpayment by any Credit Party of any Rate Management Obligation when due
or the breach by any Credit Party or any Subsidiary of any term, provision or
condition contained in any Rate Management Transaction or any transaction of the
type described in the definition of "Rate Management Transactions," whether or
not any Lender or Affiliate of a Lender is a party thereto, after taking into
account any applicable grace period, but only if such nonpayment or breach
constitutes a Material Adverse Effect.
 
10.12  Any Change in Control of any of the Credit Parties occurs.
 
10.13  Any Credit Party (i) is the subject of any proceeding or investigation
pertaining to the release by any Credit Party, any of their Material
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violates any Environmental Law, which, in the case
of an event described in clause (i) or clause (ii), could reasonably be expected
to have a Material Adverse Effect.
 
10.14  Any Subsidiary Guaranty fails to remain in full force or effect or any
action is taken to discontinue or to assert the invalidity or unenforceability
of any Subsidiary Guaranty, or any Subsidiary Guarantor fails to comply with any
of the terms or provisions of any Subsidiary Guaranty to which it is a party, or
any Subsidiary Guarantor denies that it has any further liability under any
Subsidiary Guaranty to which it is a party, or will give notice to such effect.
 
10.15  Any Credit Party fails to comply in any material respect with any of the
terms or provisions of any Loan Document.
 
10.16  The representations and warranties set forth in Section 5.15 ("Plan
Assets; Prohibited Transactions") at any time are not true and correct in any
material respect.
 
ARTICLE XI
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
11.1  Acceleration.
 
(i) If any Default described in Section 10.6 or 10.7 occurs with respect to the
Credit Parties, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue LCs will automatically terminate
and the Obligations will immediately become due and payable without any election
or action on the part of the Administrative Agent, the LC Issuer or any Lender
and the Credit Parties will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Administrative Agent an
amount in immediately available funds equal to the amount of LC Obligations in
cash or cash equivalents satisfactory to the Administrative Agent. If any other
Event of Default occurs and is continuing, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (a) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue LCs, or declare the Obligations
to be due and payable, or both, in which event the Obligations will become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Credit Parties hereby expressly waive, and (b) upon
notice to the Credit Parties and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make
 
57


demand on the Credit Parties to pay, and the Credit Parties will, forthwith upon
such demand and without any further notice or act, immediately pay to the
Administrative Agent the amount of such LC Obligations.
 
(ii) The Administrative Agent may at any time or from time to time, after such
funds are deposited with the Administrative Agent, apply such funds to the
payment of the Obligations and any other amounts as may have become due and
payable by the Credit Parties to the Lenders or the LC Issuer under the Loan
Documents.
 
11.2  Amendments. Subject to the provisions of this Section 11.2, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Credit Parties may enter into supplemental agreements for the
purpose of adding or modifying any provisions to the Loan Documents to which
they are parties or changing in any manner the rights of the Lenders or the
Borrowers under this Agreement or waiving any Default or Event of Default under
this Agreement; provided, however, that no such supplemental agreement will,
without the consent of all of the Lenders:
 
(i)  Extend the final maturity of any Loan, or extend the expiration date of an
LC to a date after the Facility Termination Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto.
 
(ii)  Reduce the percentage specified in the definition of Required Lenders or
eliminate or delete the Borrowing Base concept of Section 2.6 of this Agreement.
 
(iii)  Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory principal payments required under Section
2.8(b), or increase the (a) Maximum Credit Amount, (b) Aggregate Commitment
Amount above the Maximum Credit Amount, (c) Borrowing Base contrary to the last
sentence of Section 2.6.2(b), (d) amount of the Commitment of any Lender under
this Agreement or (e) commitment to issue LCs.
 
(iv) Amend this Section 11.2 or permit the Borrowers to assign their rights
under this Agreement.
 
(v) No amendment of any provision of this Agreement relating to the
Administrative Agent will be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer will be effective without the written consent of the LC Issuer.
 
11.3  Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents will
impair such right or be construed to be a waiver of any Default or Event of
Default or an acquiescence in such Default or Event of Default, and the making
of a Credit Extension notwithstanding the existence of a Default or Event of
Default or the inability of the Credit Parties to satisfy the conditions
precedent to such Credit Extension will not constitute any waiver or
acquiescence. Any single or partial exercise of any such right will not preclude
other or further exercise of such right or the exercise of any other right, and
 
58


no waiver, amendment or other variation of the terms, conditions or provisions
of the Loan Documents whatsoever will be valid unless in writing signed by the
Lenders required pursuant to Section 11.2, and then only to the extent
specifically set forth in writing. All remedies contained in the Loan Documents
or by law or equity afforded will be cumulative and will be available to the
Administrative Agent, the LC Issuer and the Lenders until the Obligations have
been paid in full.
 
ARTICLE XII
GENERAL PROVISIONS
 
12.1  Survival of Agreements. All covenants, agreements, representations and
warranties contained in this Agreement will survive the making of the Credit
Extensions during the term of this Agreement and any extensions, renewals,
supplements or restatements of this Agreement.
 
12.2  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender will be obligated
to extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation.
 
12.3  Headings. Section headings in the Loan Documents are for convenience of
reference only, and will not govern the interpretation of any of the provisions
of the Loan Documents.
 
12.4  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter of the Loan Documents other than the Administrative Agent Fee
Letter, all of which will survive and remain in full force and effect during the
term of this Agreement.
 
12.5  Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
will be the partner or Administrative Agent of any other (except to the extent
to which the Administrative Agent is authorized to act in such capacity). The
failure of a Lender to perform any of its obligations hereunder will not relieve
any other Lender from any of its obligations hereunder. This Agreement will not
be construed so as to confer any right or benefit on any Person other than the
parties to this Agreement and their respective successors and assigns.
 
12.6  Expenses; Indemnification.
 
(i) The Borrowers will promptly reimburse the Administrative Agent and the
Syndication Agent for any filing and recording fees, reasonable costs and
out-of-pocket expenses (including reasonable attorneys' fees, time charges and
expenses advanced of attorneys for the Administrative Agent or for any of the
Lenders) paid or incurred by the Administrative Agent or the Syndication Agent
in connection with the preparation, negotiation, execution, closing, delivery,
syndication, review, amendment, waiver, consent or modification, refinancing,
Lien perfection, administration, collection and enforcement of the Loan
Documents, regardless of
 
59

whether or not the transactions provided for in this Agreement are eventually
closed and regardless of whether or not any or all sums evidenced by the Notes
are advanced to the Borrowers by the Lenders.
 
(ii)  The Borrowers hereby also agree to indemnify against and, where
applicable, reimburse for, the Administrative Agent, the Syndication Agent, the
LC Issuer and each Lender, its directors, officers and employees, all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, the prompt reimbursement of all legal fees and expenses of
attorneys for the Administrative Agent, the Syndication Agent, the LC Issuer or
any of the Lenders in connection with (i) restructure as a part of loan work out
or special asset modification or fees and expenses from enforcement or
collection actions or proceedings, and (ii) collection and enforcement actions
or proceedings, including litigation or preparation therefor whether or not the
Administrative Agent, the Syndication Agent, the LC Issuer or any Lender is a
party to such litigation) which any of them may pay or incur in good faith as a
result of this Agreement, the other Loan Documents, the transactions
contemplated by the Loan Documents except to the extent that they are determined
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification.
 
The obligations of the Borrowers under this Section 12.6 will survive the
termination of this Agreement.
 
12.7  Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction will, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction. The
provisions of all Loan Documents are severable.
 
12.8  Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand will, to the extent that relationship is the subject of this Agreement, be
solely that of borrowers and lenders. Neither the Administrative Agent, the
Syndication Agent, the LC Issuer nor any Lender will have any fiduciary
responsibilities to the Credit Parties. Neither the Administrative Agent, the
Syndication Agent, the LC Issuer nor any Lender undertakes any responsibility to
the Credit Parties to review or inform the Credit Parties of any matter in
connection with any phase of the Credit Parties' business or operations. The
Borrowers agree that neither the Administrative Agent, the Syndication Agent,
the LC Issuer nor any Lender will have liability to the Credit Parties (whether
sounding in tort, contract or otherwise) for losses suffered by the Credit
Parties in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Syndication Agent, the LC Issuer nor any Lender will
have any liability with respect to, and the Borrowers hereby waive, release and
 
60


agree not to sue for, any special, indirect or consequential damages suffered by
the Credit Parties in connection with, arising out of, or in any way related to
the Loan Documents or the transactions contemplated thereby.
 
12.9  Confidentiality. Each Lender agrees to hold as confidential any
information which it may receive from the Borrowers pursuant to this Agreement
in confidence, except for disclosure (i) to its Affiliates and to other Lenders
and their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii)
permitted by Section 14.4, (viii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Advances, and (ix) of
information that the Credit Parties have made available to the general public.
 
12.10  Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that BOk and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrowers and/or their
Subsidiaries.
 
12.11  Place of Payment. All amounts to be paid by the Borrowers or the
Subsidiary Guarantors under this Agreement will be paid in immediately available
funds to the Administrative Agent at its principal banking offices at Bank of
Oklahoma Tower, One Williams Center, Tulsa, Oklahoma 74192, Attention: Energy
Department - 8th Floor, or at such other place as the Administrative Agent or
the Required Lenders will notify Unit in writing. If any interest, principal or
other payment falls due on a date other than a Business Day, then (unless
otherwise provided in this Agreement) such due date will be extended to the next
succeeding Business Day, and such extension of time will in such case be
included in computing interest, if any, in connection with such payment.
 
12.12  Interest. It is the intention of the parties to this Agreement that the
Lenders conform strictly to usury laws applicable to it. Accordingly, if the
transactions contemplated by this Agreement would be usurious as to a Lender
under laws applicable to it (including the laws of the United States of America
or any other jurisdiction whose laws may be mandatorily applicable to Lenders
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:
 
(i)  the aggregate of all consideration which constitutes interest under law
applicable to Lenders that is contracted for, taken, reserved, charged or
received by Lenders under any of the Loan Documents or agreements or otherwise
in connection with the Notes will under no circumstances exceed the Highest
Lawful Rate allowed by such applicable law, and any excess will be canceled
automatically and if theretofore paid will be credited by the Administrative
Agent or the Lenders on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations will have been or would
thereby be paid in full, refunded by Administrative Agent or the Lenders to the
Borrowers); and
 
61


(ii)  in the event that the maturity of any of the Notes is accelerated by,
because of or resulting from an Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to Administrative
Agent or the Lenders may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement
or otherwise will be canceled automatically by Lenders as of the date of such
acceleration or prepayment and, if theretofore paid, will be credited by
Administrative Agent or the Lenders on the principal amount of the Obligations
(or, to the extent that the principal amount of the Obligations will have been
or would thereby be paid in full, refunded by Lenders to the Borrowers).
 
All sums paid or agreed to be paid to Administrative Agent or the Lenders for
the use, forbearance or detention of sums due under this Agreement will, to the
extent permitted by law applicable to Administrative Agent and/or the Lenders,
be amortized, prorated, allocated and spread throughout the full term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans under this Agreement does not exceed the
Highest Lawful Rate allowed by such applicable law. If at any time and from time
to time (i) the amount of interest payable to Lenders on any date will be
computed at the highest lawful rate applicable to Lenders pursuant to this
Section 12.12; and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to Lenders would be less than the
amount of interest payable to Lenders computed at the highest lawful rate
applicable to such Lenders, then the amount of interest payable to Lenders
regarding such subsequent interest computation period will continue to be
computed at the Highest Lawful Rate applicable to Lenders until the total amount
of interest payable to Lenders equals the total amount of interest which would
have been payable to Lenders if the total amount of interest had been computed
without giving effect to this Section 12.12.
 
None of the terms and provisions contained in this Agreement or in any other
Loan Document which directly or indirectly relate to interest will ever be
construed without reference to this Section 12.12, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate.
 
12.13  Automatic Debit of Borrowers’ Operating Account. Upon Borrowers' failure
to pay all such costs and expenses owed by Borrowers under Section 12.6 of this
Agreement within thirty (30) days of the Administrative Agent's submission of
invoices therefore, the Administrative Agent will pay such costs and expenses by
debit to the operating account of Borrowers with the Administrative Agent
without further or other notice to Borrowers.
 
12.14  Exceptions to Covenants. The Borrowers are not permitted to take any
action or fail to take any action which is permitted as an exception to any of
the covenants contained in this Agreement or which is within the permissible
limits of any of the covenants contained in this Agreement if such action or
omission would result in the breach of any other covenant contained in this
Agreement.
 
12.15  Conflict with Other Loan Documents. To the extent the terms and
provisions of any of the other Loan Documents are in conflict with the terms and
provisions hereof, this Agreement will be deemed controlling.
 
62


12.16  Lost Documents. On receipt of an affidavit of an officer of the
Administrative Agent as to the loss, theft, destruction or mutilation of the
Notes or Loan Documents which is not of public record, and, in the case of any
mutilation, on the surrender and cancellation of the Notes or Loan Documents,
the Borrowers or any Subsidiary Guarantors will issue, in lieu thereof, a
replacement Note(s) or other Loan Documents in the same principal amount thereof
(in the case of any of the Notes) and otherwise of like tenor.
 
ARTICLE XIII
THE ADMINISTRATIVE AGENT
 
13.1  Appointment; Nature of Relationship. BOk is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
"Administrative Agent") hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XIII. Notwithstanding the use of the defined term
"Administrative Agent," it is expressly understood and agreed that the
Administrative Agent will not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a "representative" of the
Lenders within the meaning of the term "secured party" as defined in the
Oklahoma Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
 
13.2  Powers. The Administrative Agent will have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent has no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
 
13.3  General Immunity. Neither the Administrative Agent nor any of its
directors, officers or employees will be liable to the Credit Parties, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person provided that nothing
in this Section 13.3 is intended to impair or otherwise limit (i) the rights of
the Credit Parties to make claims against the LC Issuer for damages as
contemplated by either proviso (ii) to the first sentence of Section 2.19.6 or
proviso (y) to the penultimate sentence of Section 2.19.9 or (ii)
 
63


the liabilities of the LC Issuer or the Administrative Agent to the Credit
Parties based on a standard of care otherwise expressly designated or stipulated
to in other provisions of this Agreement.
 
13.4  No Responsibility for Loans, Recitals. Neither the Administrative Agent
nor any of its directors, officers or employees will be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Administrative Agent;
(d) the existence or possible existence of any Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Credit Parties or any
Subsidiary Guarantor of any of the Obligations or of any of the Credit Parties'
or any such Subsidiary Guarantor 's respective Subsidiaries. The Administrative
Agent has no duty to disclose to the Lenders information that is not required to
be furnished by the Credit Parties to the Administrative Agent at such time, but
is voluntarily furnished by the Credit Parties to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).
 
13.5  Action on Instructions of Lenders. The Administrative Agent will in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto will be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent will be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it is requested in writing to
do so by the Required Lenders. The Administrative Agent will be fully justified
in failing or refusing to take any action hereunder and under any other Loan
Document unless it is first indemnified to its satisfaction by the Lenders pro
rata against any and all liability, cost and expense that it may incur by reason
of taking or continuing to take any such action.
 
13.6  Employment of Administrative Agents; Counsel; Reliance. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, Administrative Agents, and
attorneys-in-fact and is not answerable to the Lenders, except as to money or
securities received by it or its authorized Administrative Agents, for the
default or misconduct of any such Administrative Agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent will be entitled
to advice of counsel concerning the contractual arrangement between the
Administrative Agent and the Lenders and all matters pertaining to the
Administrative Agent's duties hereunder and under any other Loan Document. The
Administrative Agent will be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Administrative Agent, which counsel may be employees of the
Administrative Agent.
 
64


13.7  Administrative Agent's Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrowers for which the Administrative Agent
is entitled to reimbursement by the Borrowers under the Loan Documents, (ii) for
any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender will be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.3(iv) will,
notwithstanding the provisions of this Section 13.7, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 13.7 will survive payment of the Obligations and termination
of this Agreement.
 
13.8  Notice of Default. The Administrative Agent will not be deemed to have
knowledge or notice of the occurrence of any Default under this Agreement unless
the Administrative Agent has received written notice from a Lender or the
Borrowers referring to this Agreement describing such Default and stating that
such notice is a "notice of default." In the event that the Administrative Agent
receives such a notice, the Administrative Agent will give prompt notice thereof
to the Lenders.
 
13.9  Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent will have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term "Lender" or "Lenders" will, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Credit
Parties in which the Credit Parties are not restricted hereby from engaging with
any other Person.
 
13.10  Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Lender and based on the financial statements
prepared by the Credit Parties and such other documents and information as it
has deemed appropriate, made its own
 
65


credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Syndication Agent or any other
Lender and based on such documents and information as it deems appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
13.11  Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and Unit, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders will have the right to
appoint, on behalf of the Credit Parties and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent will have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Credit Parties and
the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Credit Parties or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers will make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes will deal directly with the Lenders. No successor Administrative Agent
will be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent will
be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent will thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent will be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or removal of an Administrative Agent, the provisions of this
Article XIII will continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Administrative Agent hereunder and under the other Loan Documents.
 
13.12  Syndication Agent. No Lender identified in this Agreement as the
Syndication Agent will have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, no Lender will have or be
deemed to have a fiduciary relationship with any other Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 13.10.
 
13.13  Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any Affiliate of the Administrative Agent which
 
66


performs duties in connection with this Agreement will be entitled to the same
benefits of the indemnification, waiver and other protective provisions to which
the Administrative Agent is entitled under Articles XII and XIII.
 
ARTICLE XIV
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
14.1  Successors and Assigns. The terms and provisions of the Loan Documents
will be binding upon and inure to the benefit of the Credit Parties which are
parties thereto and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Credit Parties will not have the right to
assign their rights or obligations under the Loan Documents to which they are
parties without the prior written consent of each Lender, (ii) any assignment by
any Lender must be made in compliance with Section 14.3, and (iii) any transfer
by participation must be made in compliance with Section 14.2. Any attempted
assignment or transfer by any party not made in compliance with this Section
14.1 will be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with Section 14.3.2. The parties to
this Agreement acknowledge that clause (ii) of this Section 14.1 relates only to
absolute assignments and this Section 14.1 does not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank; provided, however, that no
such pledge or assignment creating a security interest will release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 14.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 14.3; provided, however, that the Administrative Agent may in its
discretion (but will not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), will be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
14.2  Participations.
 
14.2.1.  Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time upon
obtaining the prior written consent of Unit sell to one or more banks or other
entities ("Participants") participating interests in any Outstanding Credit
Exposure of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents will remain unchanged, such
Lender will remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender will remain the owner of its
Outstanding Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrowers under this Agreement will
 
67


be determined as if such Lender had not sold such participating interests, and
the Borrowers and the Administrative Agent will continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.
 
14.2.2.  Voting Rights. Each Lender will retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 11.2 or of any other Loan Document.
 
14.2.3.  Benefit of Certain Provisions. The Borrowers agree that each
Participant will be deemed to have the right of setoff provided in Section 6.11
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender will retain the right of setoff provided in Section 6.11 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 6.11, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 6.11(c) as if each Participant were a
Lender. The Borrowers further agree that each Participant will be entitled to
the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 14.3,
provided that (i) a Participant will not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrowers, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.3 to the same extent
as if it were a Lender.
 
14.3  Assignments.
 
14.3.1.  Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Loan Documents. Such assignment will be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The consent of Unit, the Administrative Agent and the LC Issuer will be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided, however, that if a
Default has occurred and is continuing, the consent of the Unit will not be
required. Such consent of Unit will not be unreasonably withheld or delayed.
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof will (unless each of the Credit Parties and the Administrative
Agent otherwise consent) be in an amount not less than the lesser of (i)
$10,000,000 or (ii) the remaining amount of the assigning Lender's
 
68


Commitment (calculated as at the date of such assignment) or outstanding Loans
(if the applicable Commitment has been terminated).
 
14.3.2.  Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of a notice of assignment, substantially in the form attached as Exhibit I to
Exhibit C (a "Notice of Assignment"), together with any consents required by
Section 14.3.1, and (ii) payment of a $500 fee to the Administrative Agent for
processing such assignment, such assignment will become effective on the
effective date specified in such Notice of Assignment. The Notice of Assignment
will contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under the applicable assignment agreement are "plan assets" as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be "plan assets" under ERISA. On and after the effective
date of such assignment, such Purchaser will for all purposes be a Lender to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and will have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Credit Parties, the Lenders or the
Administrative Agent will be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Outstanding Credit
Exposure assigned to such Purchaser. Upon the consummation of any assignment to
a Purchaser pursuant to this Section 14.3.2, the transferor Lender, the
Administrative Agent and the Borrowers will, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
 
14.3.3.  Register. The Administrative Agent, acting solely for this purpose as
an Administrative Agent of the Borrowers, will maintain at its main banking
offices in Tulsa, Oklahoma, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register will be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register will be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
14.4  Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Credit Parties and their Subsidiaries,
including without limitation any information contained in any reports provided
to Administrative Agent; provided that each Transferee and prospective
Transferee agrees to be bound by this Agreement.
 
69


14.5  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender will cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.3(iv).
 
14.6  Procedure for Increases and Addition of New Lenders. This Agreement
permits (i) increases in existing Lenders' Commitments and (ii) the admission of
new Lenders providing new Commitments, subject to the consent of the Agent and
Unit, provided that neither the Aggregate Commitment nor the Maximum Credit
Amount may be increased as a result of (i) or (ii) above without the consent of
all Lenders. Any amendment hereto for an increase in a Lender's Commitment or
addition of a new Lender will be in the form attached hereto as Exhibit D.
Within a reasonable time after the effective date of either (i) or (ii) above,
the Administrative Agent will, and is hereby authorized and directed to, revise
the Lenders Schedule reflecting such increase and will distribute revised
Lenders Schedule to each of the Lenders and Unit, and the revised Lenders
Schedule will replace the old Lenders Schedule and become part of this
Agreement. On the Business Day following any increase, all outstanding Alternate
Base Rate Advances will be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders' respective revised Pro Rata
Shares. Eurodollar Advances will not be reallocated among the Lenders prior to
the expiration of the applicable Interest Period in effect at the time of any
increase.
 
ARTICLE XV
NOTICES/CONSENTS
 
15.1  Notices. Except as otherwise permitted by Section 2.9 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder will be in writing (including facsimile transmission or similar
writing) and will be given to such party: (x) in the case of the Borrowers, the
Administrative Agent and existing Lenders signatory parties hereto, at its
address or facsimile number set forth on the signature pages hereof, (y) in the
case of any future or additional Lender, at its address or facsimile number set
forth on the Lenders Schedule or the executed Exhibit D pertaining thereto or
(z) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrowers in accordance with the provisions of this Section 15.1.
Each such notice, request or other communication will be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article II will not be effective until
received.
 
15.2  Change of Address. The Borrowers, the Administrative Agent and any Lender
(i) may each change the address for service of notice upon it by a notice in
writing to the other parties hereto and (ii) will give such a notice if its
address will change.
 
15.3  Consent to Amendments. This Agreement and any of the other Loan Documents
may be amended, and the Borrowers may take any action herein prohibited, or omit
to perform any act herein required to be performed by it, if the Borrowers will
obtain the written consent to such amendment, action or omission to act, of the
Administrative Agent
 
70


and the Lenders. Each holder of any of the Notes at the time or thereafter
outstanding will be bound by any consent authorized by this Section 15.3,
whether or not the Notes will have been marked to indicate such consent, but any
Notes issued thereafter may bear a notation referring to any such consent. No
course of dealing between the Credit Parties and any holder of any of the Notes
nor any delay in exercising any rights hereunder or under the Notes will operate
as a waiver of any rights of any holder of any of the Notes. As used herein and
in the Notes, the term "this Agreement" and references thereto will mean this
Agreement as it may from time to time be amended, modified or supplemented.
 
15.4  USA PATRIOT Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for borrowers: When a borrower opens an account, the Bank will
ask for the borrower's name, residential address, tax identification number, and
other information that will allow the Bank to identify the borrower, including
the borrower's date of birth if the borrower is an individual. The Bank may also
ask, if the borrower is an individual, to see the borrower's driver's license or
other identifying documents, and, if the borrower is not an individual, to see
the borrower's legal organizational documents or other identifying documents.
The Bank will verify and record the information the Bank obtains from the
borrower pursuant to the USA PATRIOT Act, and will maintain and retain that
record in accordance with the regulations promulgated under the USA PATRIOT Act.
 
ARTICLE XVI
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together will constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement will be
effective when it has been executed by the Borrowers, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or electronic transmission (e-mail) that it has
taken such action. All closing documents will be furnished to the Administrative
Agent with sufficient counterparts so that the Administrative Agent may furnish
one to each of the Lenders.
 
ARTICLE XVII
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
17.1  CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) WILL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS AND WILL BE DEEMED TO HAVE BEEN MADE OR INCURRED
UNDER THE LAWS OF THE STATE OF OKLAHOMA EXCEPT ONLY WHERE THE APPLICABLE
REMEDIAL OR PROCEDURAL LAWS OF OTHER JURISDICTIONS IN
 
71


WHICH PORTIONS OF THE COLLATERAL ARE SITUATED ARE APPLICABLE THERETO.
 
17.2  CONSENT TO JURISDICTION. THE BORROWERS, THE ADMINISTRATIVE AGENT AND
LENDERS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR OKLAHOMA STATE COURT SITTING IN TULSA, OKLAHOMA IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN WILL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY OTHER JURISDICTION.
 
17.3  NO ORAL AGREEMENTS. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF, THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
17.4  EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY AGREES
THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS; AND HAS
RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT, THE NOTES
AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS
OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS
 
72


THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT "CONSPICUOUS." 
 
17.5  WAIVER OF JURY TRIAL, PUNITIVE DAMAGES. THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MANNER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. EACH BORROWER
AND EACH LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY "SPECIAL DAMAGES," AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (C)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, "SPECIAL DAMAGES" INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.
 
(SIGNATURE PAGES TO FOLLOW)


 


     



73




IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By      /s/ Larry D. Pinkston                 
        Larry D. Pinkston, as President of
        UNIT CORPORATION,
        UNIT PETROLEUM COMPANY, and
        UNIT DRILLING COMPANY, and
        as Chairman of SUPERIOR PIPELINE
        COMPANY, L.L.C, and
        as manager of UNIT TEXAS DRILLING,
        L.L.C.
 
                                        7130 South Lewis Avenue, Suite 1000
                                        Tulsa, Oklahoma 74136
        Telephone: (918) 493-7700
        Facsimile (918) 493-7711
        Attention: Larry D. Pinkston
 


 


     








BANK OF OKLAHOMA, NATIONAL
ASSOCIATION, as LC Issuer, as Administrative
Agent, and as a Lender
 
By      /s/ Pam Schloeder                  
        Pam Schloeder
        Senior Vice President

 
        101 East Second Street
        Bank of Oklahoma Tower -8th floor/Energy
        Department
        One Williams Center
        Tulsa, Oklahoma 74172
        Telephone: (918) 588-6012
        Facsimile: (918) 588-6880
 


 


     








BANK OF AMERICA, N.A., a Lender
 
By      /s/ Christen A. Lacey             
        Christen A. Lacey
        Principal
 
        100 Federal Street
        Boston, MA 02110
        Telephone: (617) 434-6816
        Facsimile: (617) 434-3652
 


 


 


     








BMO CAPITAL MARKETS FINANCING,
INC., a Lender
 
By      /s/ Mary Lou Allen                    
        Mary Lou Allen,
        Vice President

 
        BMO Capital Markets Financing, Inc.
        Houston Agency
        700 Louisiana Street
        4400 Bank of America Center
        Houston, Texas 77002
        Telephone: (713) 546-9761
        Facsimile: (713) 223-4007
 


 


     








COMPASS BANK, a Lender
 
By      /s/ Kathleen J. Bowen                     
        Kathleen J. Bowen
        Senior Vice President

 
        24 Greenway Plaza
        Suite 1400A
        Houston, Texas 77046
        Telephone: (713) 968-8273
        Facsimile: (713) 968-8292
 




     








FORTIS CAPITAL CORP., a Lender
 
By    /s/ Michele Jones                     
        Michele Jones
        Senior Vice President
 
By     /s/ Darrell Holley                      
        Darrell Holley
        Managing Director
 
                                        15455 North Dallas Parkway
        Suite 1400
        Addison, Texas 75001
        Telephone: (214) 953-9308
        Facsimile: (214) 754-5982
 




     








COMERICA BANK, a Lender
 
By     /s/ Juli Bieser                              
        Juli Bieser,
        Senior Vice President

 
        910 Louisiana
        Suite 410
        Houston, Texas 77002
        Telephone: (713) 220-5640
        Facsimile: (713) 220-5651
 




     








STERLING BANK, a Lender
 
By      /s/ Melissa Bauman                     
        Melissa Bauman,
        Senior Vice President

 
        2550 N. Loop West
        Suite 800
        Houston, Texas 77092
        Telephone: (713) 507-7377
        Facsimile: (713) 507-7948
 




     








CALYON NEW YORK BRANCH, a Lender
 
By     /s/ Tom Byargeon                        
        Tom Byargeon
        Managing Director
 
By      /s/ Michael Willis                       
        Michael Willis
        Director
 
 
        1301 Travis Street
        Suite 2100
        Houston, Texas 77002
        Telephone: (713) 890-8616
        Facsimile: (713) 890-8668
 

EXHIBIT A
 
FORM OF PROMISSORY NOTE
 
(______________)
 
$____________                                                       May 24, 2007
                                                               Tulsa, Oklahoma
 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, and UNIT TEXAS DRILLING, L.L.C., an Oklahoma limited liability
company (individually and collectively the "Borrowers"), jointly and severally
promise to pay to the order of ______________________ ("____"), with interest,
the principal sum of ________________________ and NO/100ths DOLLARS
($____________) or, if less, the aggregate principal amount of all advances
outstanding from time to time hereunder, made by ______ to Borrowers pursuant to
the Credit Agreement (hereinafter defined) and unless otherwise provided in the
Credit Agreement, the principal balance of this Note outstanding on the Facility
Termination Date, with interest payments due on each applicable Payment Date.
This Note is issued pursuant to and subject to the terms of a certain First
Amended and Restated Senior Credit Agreement dated as of May 24, 2007, among
Borrowers, the Lenders signatory parties thereto (collectively the "Lenders"),
with Bank of Oklahoma, National Association, as the Administrative Agent for the
Lenders (in such capacity, the "Administrative Agent") (such Credit Agreement,
as hereafter amended, modified, supplemented or restated from time to time
collectively referred to as the "Credit Agreement"). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument or item until such time as
the Administrative Agent or the holder hereof shall have received credit
therefor from the Administrative Agent's or the holder's collecting agent or, in
the event no collecting agent is used, from the bank or other financial
institution upon which said check, draft or other instrument or item is drawn.
If any payment is due upon a Saturday or Sunday or upon any other day on which
state or national banks in the
 

State of Oklahoma are closed for business by virtue of a legal holiday for such
banks, such payment shall be due and payable on the next succeeding Business
Day, and interest shall accrue to such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, a negative pledge of certain assets of the Borrowers, rights
of set off or offset in connection therewith and all other matters terms,
provisions and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or _________ is the prevailing party, the Borrowers,
and any guarantor, endorser, surety or any other person who is or may become
liable hereon, will, on demand, pay all such costs and expenses.
 


[This Note is a replacement of that certain promissory note dated as of January
25, 2007, issued under the Existing Credit Agreement and payable by the
Borrowers to the order of ____ in the original principal amount of $__________.]
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By_____________________________________
 
Larry D. Pinkston, President of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY,
UNIT DRILLING COMPANY, and
as Manager of UNIT TEXAS DRILLING,
L.L.C., and Chairman of SUPERIOR
PIPELINE COMPANY, L.L.C.
 

EXHIBIT B
COMPLIANCE CERTIFICATE
 
Bank of Oklahoma, National Association, as
Administrative Agent
Bank of Oklahoma Tower - 8th Floor/Energy Dept.
One Williams Center
Tulsa, Oklahoma 74192


This Compliance Certificate is delivered pursuant to Section 6.1(iii) of that
certain First Amended and Restated Senior Credit Agreement, dated as of May 24,
2007 (as amended, modified, supplemented or restated from time to time, the
"Credit Agreement"), by and among Unit Corporation, a Delaware corporation
("Unit") ("Unit" and the subsidiaries thereof signatory parties to the Credit
Agreement, as borrowers, collectively the "Borrowers"), the Lenders (as therein
defined), and Bank of Oklahoma, National Association, as Administrative Agent
for the Lenders. Capitalized terms used herein and not otherwise defined have
the respective meanings assigned to them in the Credit Agreement.
 
As used in this Compliance Certificate (including the Schedules attached
hereto), "Quarterly Calculation Date" means the last day of the fiscal quarter
ending ___________, 200_.
 
The undersigned hereby certifies, represents and warrants as follows:
 
1. The undersigned is the chief financial officer of Unit and as such he or she
is authorized to execute and deliver this Compliance Certificate on behalf of
the Borrowers and their Subsidiaries (collectively, the "Credit Parties").
 
2. The undersigned has reviewed the activities of the Credit Parties with a view
to determining whether the Credit Parties have fulfilled their respective
obligations under the Loan Documents.
 
3. Except as set forth on Schedule I attached hereto, to the best knowledge of
the undersigned, after due inquiry:
 
(a)  each of the Credit Parties has complied with and is in compliance with all
of the terms and provisions of each of the Loan Documents to which it is a
party;
 
(b)  all representations and warranties made by the Borrowers in the Credit
Agreement are true and correct in all material respects as of the date hereof
(other than representations and warranties which refer solely to an earlier
specified date); and
 
(c) no Default has occurred and is continuing under the Credit Agreement.
 
4. As of the Quarterly Calculation Date, the Borrowers were in compliance with
the financial covenants set forth in Sections 8.1, 8.2 and 8.3 of the Credit
Agreement, as demonstrated by the computations set forth in Schedule II attached
hereto, calculated in accordance with GAAP to the extent applicable.
 

5. Schedule III attached hereto contains a complete and accurate list of all
Material Subsidiaries of the Borrowers. The Borrowers have complied with Section
9.2 of the Credit Agreement by causing each of the Material Subsidiaries to
become a party to the Subsidiary Guaranty.
 
IN WITNESS WHEREOF, I have executed this Certificate this ______ day of
___________, 200_.
 
 
                           _______________________________________
                           ________________________(name)
   Chief Financial Officer
   Unit Corporation
 
 




SCHEDULE I
TO COMPLIANCE CERTIFICATE
 
(Disclosure of Defaults and Non-Compliance)


 
A. Nature of Default or terms of Loan Documents that have not been complied with
in all material respects:
 


 


 


 
B. Steps being taken to correct such Default or noncompliance:
 

SCHEDULE II
TO COMPLIANCE CERTIFICATE
 
(Financial Covenant Calculations)


1. Calculation of Current Ratio (Section 8.1)
(To be calculated on a consolidated basis for Unit as of the Quarterly
Calculation Date)


        Current Assets (including Available
$_______________________
        Aggregate Commitment)
 
        Divided by: Current Liabilities
÷_______________________
       
        Consolidated Current Ratio:
 
=_______________________
(must be equal to or greater
than 1.0 to 1.0)

 
2. Consolidated Long Term Debt-to-EBITDA Ratio (Section 8.2)
(To be calculated on a consolidated basis for Unit as of the Quarterly
Calculation Date)


        A. Consolidated Long Term Debt
$______________________
   
        B. Consolidated EBITDA
$______________________
   
        C. Consolidated Long Term Debt to
             EBITDA Ratio (Ratio of Item A to
             Item B)
____________ to 1.00
(must not be greater than 3.50 to 1.00)



3. Calculation of Consolidated Minimum Net Worth (Section 8.3)
(To be calculated for Unit as of the Quarterly Calculation Date)


        Consolidated Net Worth
$______________________
(must be equal to or greater
than $900,000,000)






 

SCHEDULE III
 
TO COMPLIANCE CERTIFICATE
 
(Material Subsidiaries)


As of the Quarterly Calculation Date, the following constituted all of the
Material Subsidiaries of the Borrowers:
 




EXHIBIT C
FORM OF ASSIGNMENT
 
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the First Amended and Restated Senior Credit Agreement
dated as of May 24, 2007 (as amended, restated or supplemented from time to
time, the "Credit Agreement"), receipt of a copy of which is hereby acknowledged
by the Assignee. The Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor's
rights and obligations under the Credit Agreement and the other Loan Documents,
such that after giving effect to such assignment the Assignee shall have
purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 6(a) below of all outstanding rights and obligations under the
Credit Agreement and the other Loan Documents relating to the credit facility
listed in Item 5 below (the "Assigned Interest"). The aggregate Commitment
(including LC Obligations, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 6 below.
 
In consideration for the sale and assignment of Commitments hereunder, the
Assignee shall pay the Assignor, on the Effective Date, the amount agreed to by
the Assignor and the Assignee. On and after the Effective Date, the Assignee
shall be entitled to receive all payments of principal, interest, reimbursement
obligations and fees with respect to the interest assigned hereby. The Assignee
will promptly remit to the Assignor any interest on Loans and fees received from
the Administrative Agent which relate to the portion of the Loans or LC
Obligations assigned to the Assignee hereunder and not previously paid by the
Assignee to the Assignor. In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.
 
1. Assignor: __________________________
 
2. Assignee: __________________________ [and is an Affiliate of
___________________________[identify Lender]1  
 
3. Borrowers: Unit Corporation, Superior Pipeline Company, L.L.C., Unit Drilling
Company, Unit Petroleum Company, and Unit Texas Drilling, L.L.C.
 
4. Administrative Agent:  Bank of Oklahoma, National Association, as
Administrative Agent under the Credit Agreement.
 
_____________________
1. Select as applicable
 

5. Credit Agreement: The $400,000,000 First Amended and Restated Senior Credit
Agreement dated as of May 24 , 2007 among Borrowers, Bank of Oklahoma, National
Association, as Administrative Agent, and the Lenders signatory parties thereto.
 
6. Assigned Interest: ____________________
 
                a. Assignee's Pro Rata Share of credit facility
     purchased under the Assignment Agreement
__________%
                b. Amount of credit facility purchased under the
     Assignment Agreement
$___________
                c. Assignee's Loans (or LC Obligations with respect to
     terminated Commitments) purchased hereunder:
$___________

 
7. Trade Date: _________________________________ 2 
 
8. Payment Instructions to Assignor:
 
Effective Date: ________________, 200__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
 
 
 
 
______________________
2. Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.



The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[name]
 
BY:________________________________
Title:_______________________________
 


 
ASSIGNEE
 
[name]
 
BY:________________________________
Title:_______________________________
 


 
Consented and Accepted:
 
BANK OF OKLAHOMA, National Association,
as Administrative Agent for the Lenders
 
By:_____________________________
Name: __________________________
Title: ___________________________
 


 


 
UNIT CORPORATION
 


 
By:______________________________
Name: ___________________________
Title: ____________________________
 



 
ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document, (v) inspecting any
of the property, books or records of the Borrowers, or Subsidiary Guarantor, or
(vi) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.
 
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Item 8 above of this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are "plan assets" as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be "plan assets" under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non- performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, exemption from backup
withholding (IRS From W-9 or successor form) on payments pursuant to the Credit
 

Agreement or and other Loan Document described or defined therein or as a Lender
that is not a United States person under Section 7701(a)(30) of the Internal
Revenue Code for United States federal income tax purposes, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of Oklahoma.
 




SCHEDULE I
 
(Lender Tax Status Information)










EXHIBIT D
 
FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT
 
This AMENDMENT is made as of the ___ day of __________, 200__, by and among Unit
Corporation, a Delaware corporation (as agent for the "Borrowers" signatory
parties to the Credit Agreement described and defined below, referred to herein
as "Unit"), Bank of Oklahoma, National Association, as administrative agent for
the Lenders signatory parties to the Credit Agreement (the "Administrative
Agent"), and _________________________ (the "Supplemental Lender").
 
The Borrowers (including Unit), the Administrative Agent and certain other
Lenders, as described therein, are parties to a First Amended and Restated
Senior Credit Agreement dated as of May 24, 2007 (as amended, modified,
supplemented, or restated, collectively the "Credit Agreement"). All terms used
herein and not otherwise defined shall have the same meaning given to them in
the Credit Agreement.
 
Pursuant to Section 14.6 of the Credit Agreement, Unit, on behalf of the
Borrowers, has the right to obtain additional Commitments upon satisfaction of
certain conditions. This Amendment requires only the signature of Unit, the
Administrative Agent and the Supplemental Lender so long as the aggregate amount
of the commitments is not increased above the Maximum Credit Amount specified in
the Credit Agreement.
 
The Supplemental Lender is either (a) an existing Lender which is increasing its
Commitment or (b) a new Lender which is a lending institution whose identity the
Administrative Agent will approve by its signature below.
 
In consideration of the foregoing, such Supplemental Lender, from and after the
date hereof shall have a Commitment of $_______________ and if it is a new
Lender, the Supplemental Lender hereby assumes all of the rights and obligations
of a Lender under the Credit Agreement.
 
The Borrowers have executed and delivered to the Supplemental Lender as of the
date hereof, if requested by the Supplemental Lender, a new or amended and
restated Note in the form attached to the Credit Agreement as Exhibit A to
evidence the new or increased Commitment of the Supplemental Lender and the
Administrative Agent is distribution a revised Lenders Schedule to the Lenders
in the form annexed hereto.
 
IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the Supplemental
Lender have executed this Amendment as of the date shown above.
 
UNIT CORPORATION
 
By:_____________________________________
            __________________________(name)
            __________________________(title)
 



 
[SUPPLEMENT LENDER]
 
By:_____________________________________
Name: __________________________________
Title: _______________________________
 


 
BANK OF OKLAHOMA, NATIONAL ASSOCIATION, Administrative Agent for the Lenders
 


 
By:_____________________________________
Name: __________________________________
Title: _______________________________
 




EXHIBIT E
 
SUBSIDIARY GUARANTY
 
THIS GUARANTY AGREEMENT ("Guaranty") is made and entered into effective as of
________, 20___, by the undersigned guarantor (the "Guarantor"), in favor of (i)
the Lenders from time to time parties to the Credit Agreement described below
and (ii) Bank of Oklahoma, National Association, as Administrative Agent under
the Credit Agreement (defined below).
 
RECITALS
 
A. Unit Corporation, a Delaware corporation, Superior Pipeline Company, L.L.C.,
an Oklahoma limited liability company, Unit Drilling Company, an Oklahoma
corporation, Unit Petroleum Company, Inc., an Oklahoma corporation, and Unit
Texas Drilling, L.L.C., an Oklahoma limited liability company (collectively, the
"Borrowers"), the Lenders therein named, and Bank of Oklahoma, National
Association, as Administrative Agent for the Lenders, are parties to that
certain First Amended and Restated Senior Credit Agreement dated as of May 24,
2007 (as amended, modified, supplemented, restated and in effect from time to
time, the "Credit Agreement").
 
B. Capitalized terms used herein and not otherwise defined herein have the
respective meanings assigned to them in the Credit Agreement.
 
C. Pursuant to the Credit Agreement, the Lenders have severally agreed to
establish in favor of the Borrowers certain Commitments for Advances and LC
Obligations in the Aggregate Commitment Amounts, subject to the Maximum Credit
Amount.
 
D. The Guarantor is a Material Subsidiary and will receive substantial and
valuable consideration and benefit from the Commitments and the Loans advanced
and the LCs issued from time to time by the Lenders and the LC Issuer,
respectively, to the Borrowers pursuant to the Credit Agreement.
 
D. It is a condition precedent to the closing of the Credit Agreement and to
each Extension of Credit thereunder that the Guarantor executes and delivers
this Guaranty whereby the Guarantor shall absolutely and unconditionally
guarantee the prompt and punctual payment when due of all of the Guaranteed
Obligations (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the credit to be extended pursuant to the
Credit Agreement, and as a material inducement therefor, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby covenants and agrees as follows:
 
SECTION 1. Guaranty. Subject to Section 9 hereof, the Guarantor hereby
guarantees to the Lenders and the Administrative Agent, absolutely,
unconditionally and irrevocably, and without limitation as to amount, the prompt
performance and payment when due (whether at a stated maturity or earlier by
reason of acceleration or otherwise) of all Loans, LC Obligations, Reimbursement
Obligations and all other Obligations and Outstanding Credit Exposure (as each
such term is defined in the Credit Agreement), including, without limitation,
principal, interest and fees, and all other
 
 

liabilities and obligations now or hereafter owing by the Borrowers to the
Lenders under the Credit Agreement, the Notes and other relevant Loan Documents,
including, without limitation, indemnities, reasonable attorneys' fees, filing
and recording costs, out-of-pocket expenses, collection costs and other amounts
payable under the Loan Documents, including any such liabilities or obligations
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, whether or not allowed or allowable in
such proceeding (all of the foregoing liabilities and obligations being
hereinafter collectively referred to as the "Guaranteed Obligations"). This
Guaranty is a guaranty of payment and not just of collectibility and is in no
way conditioned or contingent upon any attempt to collect from the Borrowers or
upon any other event, contingency or circumstance whatsoever. If for any reason
whatsoever the Borrowers shall fail or be unable duly, punctually and fully to
pay such amounts as and when the same shall become due and payable, the
Guarantor, without demand, presentment, protest or notice of any kind, will
forthwith pay or cause to be paid such amounts to the Administrative Agent under
the terms of the Credit Agreement, any Note or other relevant Loan Document, in
lawful money of the United States, at the place specified in the Credit
Agreement, or perform or comply with the same or cause the same to be performed
or complied with, together with interest (to the extent provided for under the
Credit Agreement) on any amount due and owing from the Borrowers. The Guarantor,
promptly after demand, will pay to the Administrative Agent the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel.
Notwithstanding the foregoing, the right of recovery against the Guarantor under
this Guaranty is limited to the extent it is judicially determined with respect
to any Guarantor that entering into this Guaranty would violate Section 548 of
the United States Bankruptcy Code or any comparable provisions of any state law,
in which case such Guarantor shall be liable under this Guaranty only for
amounts aggregating up to the largest amount that would not render such
Guarantor's obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law.
 
SECTION 2. Guarantor's Obligations Unconditional. The obligations of the
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of the Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim the Guarantor or any other Person may have
against the Borrowers or any other Person, and to the full extent permitted by
applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor or the Borrowers shall have
any knowledge or notice thereof), including:
 
(a) any termination, amendment or modification of or deletion from or addition
or supplement to or other change in the Credit Agreement, the Loan Documents or
any other instrument or agreement applicable to any of the parties to any of the
Loan Documents;
 
(b) any furnishing or acceptance of any security, or any release of any
security, for the Guaranteed Obligations, or the failure of any security or the
failure of any Person to perfect any interest in any collateral;
 

(c) any failure, omission or delay on the part of the Borrowers to conform or
comply with any term of any of the Loan Documents or any other instrument or
agreement referred to in subsection (a) above, including, without limitation,
failure to give notice to the Guarantor of the occurrence of a "Default" or an
"Event of Default" under any Loan Document;
 
(d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Loan Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Loan
Documents or any other instrument or agreement referred to in subsection (a)
above or any obligation or liability of the Borrowers, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
 
(e) any failure, omission or delay on the part of any of the Administrative
Agent or the Lenders to enforce, assert or exercise any right, power or remedy
conferred on the Administrative Agent or the Lenders in this Guaranty, or any
such failure, omission or delay on the part of the Administrative Agent or the
Lenders in connection with any Loan Document, or any other action on the part of
the Administrative Agent or the Lenders;
 
(f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Borrowers, any
Guarantor or any other Person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
 
(g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Loan
Documents or any other agreement or instrument referred to in subsection (a)
above or any term hereof;
 
(h) any merger or consolidation of the Borrowers or any Guarantor into or with
any other corporation, or any sale, lease or transfer of any of the assets of
the Borrowers or any Guarantor to any other Person;
 
(i) any change in the ownership of any shares of capital stock of the Borrowers
or any change in the corporate relationship between the Borrowers and the
Guarantor, or any termination of such relationship;
 
(j) any release or discharge, by operation of law, of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty; or
 
(k) any other occurrence, circumstance, happening or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which might otherwise
 
constitute a legal or equitable defense or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against the
Guarantor.
 
SECTION 3. Full Recourse Obligations. The obligations of the Guarantor set forth
herein constitute the full recourse obligations of the Guarantor enforceable
against them to the full extent of all their assets and properties.
 
SECTION 4. Waiver. The Guarantor unconditionally waives, to the extent permitted
by applicable law, (a) notice of any of the matters referred to in Section 2
hereof, (b) notice to the Guarantor of the incurrence of any of the Guaranteed
Obligations, notice to the Guarantor or the Borrowers of any breach or default
by the Borrowers or the Guarantor with respect to any of the Guaranteed
Obligations or any other notice that may be required, by statute, rule of law or
otherwise, to preserve any rights of the Administrative Agent or the Lenders
against the Guarantor, (c) presentment to or demand of payment from the
Borrowers or the Guarantors with respect to any amount due under any Loan
Document or protest for nonpayment or dishonor, (d) any right to the
enforcement, assertion or exercise by the Administrative Agent or the Lenders of
any right, power, privilege or remedy conferred in the Credit Agreement or any
other Loan Document or otherwise, (e) any requirement of diligence on the part
of any of the Administrative Agent or the Lenders, (f) any requirement to
exhaust any remedies or to mitigate the damages resulting from any default under
any Loan Document, (g) any notice of any sale, transfer or other disposition by
any of the Lenders of any right, title to or interest in the Credit Agreement or
in any other Loan Document, and (h) any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against the
Guarantor.
 
SECTION 5. Subrogation, Contribution, Reimbursement or Indemnity. Until one year
and one day after all Guaranteed Obligations have been indefeasibly paid in
full, the Guarantor agrees not to take any action pursuant to any rights which
may have arisen in connection with this Guaranty to be subrogated to any of the
rights (whether contractual, under the United States Bankruptcy Code, as
amended, including Section 509 thereof, under common law or otherwise) of any of
the Lenders against the Borrowers or against any collateral security or guaranty
or right of offset held by the Administrative Agent or the Lenders for the
payment of the Guaranteed Obligations. Until one year and one day after all
Guaranteed Obligations have been indefeasibly paid in full, the Guarantor agrees
not to take any action pursuant to any contractual, common law, statutory or
other rights of reimbursement, contribution, exoneration or indemnity (or any
similar right) from or against the Borrowers which may have arisen in connection
with this Guaranty. So long as the Guaranteed Obligations remain, if any amount
shall be paid by or on behalf of the Borrowers to any Guarantor on account of
any of the rights waived in this Section 5, such amount shall be held by such
Guarantor in trust, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent (duly endorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this Section 5 shall survive the term of this Guaranty and the
payment in full of the Guaranteed Obligations.
 
SECTION 6. Effect of Bankruptcy or Insolvency Proceedings. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any
 

of the Lenders pursuant to the terms of the Credit Agreement or any other Loan
Document is rescinded or must otherwise be restored or returned by such Bank
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrowers or any other Person, or upon or as a result of the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to the Borrowers or other Person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Borrowers or any other
Person of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if the Lenders had accelerated the same in accordance with the terms
of the Credit Agreement or other applicable Loan Document, and the Guarantor
shall forthwith pay such principal amount and interest thereon and any other
amounts guaranteed hereunder without further notice or demand.
 
SECTION 7. Termination. This Guaranty shall terminate when, and only when, all
of the Guaranteed Obligations have been paid and performed in full, all in
accordance with the provisions of the Credit Agreement.
 
SECTION 8.  Representations and Warranties. Guarantor represents and warrants
that:
 
(a) It (i) is duly organized, validly existing in good standing under the laws
of the jurisdiction of its incorporation or organization, (ii) has the corporate
or other necessary organizational power and authority, and the legal right to
own and operate its Properties, to lease the Properties it operates as lessee
and to conduct the business in which it is currently engaged, (iii) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing has not had and could
not have a Material Adverse Effect, and (iv) is in compliance with all
applicable law, except to the extent that the failure to comply therewith has
not had and could not be reasonably expected to have a Material Adverse Effect.
 
(b) It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance of its obligations hereunder have been
duly authorized by proper proceedings. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
other Person is required in connection with its execution and delivery of this
Guaranty and performance of its obligations hereunder (other than those which
have been obtained).
 
(c) This Guaranty constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy,
 

insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
(d) The execution, delivery and performance of this Guaranty will not violate
any applicable law or any material agreement, instrument or undertaking to which
any Guarantor is a party or by which it or any of its Property is bound
(collectively, a "Contractual Obligation") of the Guarantor (except those as to
which waivers or consents have been obtained and those which could not
reasonably be expected to have a Material Adverse Effect), and will not result
in, or require, the creation or imposition of any Lien on any of its Properties
or revenues pursuant to any applicable law or Contractual Obligation.
 
(e) It has a substantial economic interest in the Borrowers and expects to
derive benefits from transactions resulting in the creation of the Guaranteed
Obligations hereby. The Administrative Agent and the Lenders may rely
conclusively on a continuing warranty hereby made, that each Guarantor continues
to be benefited by the Lenders' extension of credit to the Borrowers, and
neither the Administrative Agent nor the Lenders shall have any duty to inquire
into or confirm the receipt of any such benefits, and this Guaranty shall be
effective and enforceable by the Administrative Agent and the Lenders without
regard to the receipt, nature or value of any such benefits.
 
(f) It has received a copy of the Credit Agreement.
 
SECTION 9. Limitations on Obligations.
 
(a)  The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor's liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
the Administrative Agent or the Lenders, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor's "Maximum Liability"). This Section 9(a) with respect to the Maximum
Liability of any Guarantor is intended solely to preserve the rights of the
Administrative Agent and the Lenders to the maximum extent not subject to
avoidance under applicable law, and neither any Guarantor nor any other Person
or entity shall have any right or claim under this Section 9(a) with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
any Guarantor hereunder shall not be rendered voidable under applicable law.
 
(b) The Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of Guarantor, and may exceed the
aggregate Maximum Liability of any other guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Administrative Agent or
 

the Lenders. Nothing in this Section 9(b) shall be construed to increase any
Guarantor's obligations hereunder beyond its Maximum Liability.
 
(c) In the event any Guarantor (a "Paying Guarantor") shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, any other guarantor (each a "Non-Paying Guarantor") shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor's "Pro Rata Share" of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor's "Pro Rata Share" with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor's Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any guarantors, the
aggregate amount of all monies received by such guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 9(c) shall affect any Guarantor's or any other
guarantor's several liability for the entire amount of the Guaranteed
Obligations (up to such guarantor's Maximum Liability). Each Guarantor covenants
and agrees that its right to receive any contribution under this Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to all
the Guaranteed Obligations. The provisions of this Section 9(c) are for the
benefit of the Administrative Agent, the Lenders and the Guarantor and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
 
SECTION 10. Notices. Any notice, demand, request or consent required or
authorized hereunder shall be served in person or delivered by U.S. certified
mail, return receipt requested, addressed as follows:
 
            If to Guarantor:
c/o Unit Corporation
1000 Kensington Tower I
Tulsa, Oklahoma 74136
Fax: (918) 493-7711
Attention: General Counsel
            If to the Lenders or the
            Administrative Agent:
BANK OF OKLAHOMA, N.A.
Bank of Oklahoma Tower
One Williams Center
Tulsa, Oklahoma 74192
Attn: Energy Department - 8th Floor
Fax: (918) 588-6880




or at such other address as the Guarantor or the Administrative Agent shall
designate for such purpose in a written notice to the other parties. Notices
served in person shall be effective and deemed given when delivered; and notices
sent by certified mail shall be effective and deemed given three (3) Business
Days after being deposited in the U.S. mail, postage prepaid.
 
SECTION 11. Survival. All warranties, representations and covenants made by the
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf hereunder shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of this Guaranty, regardless of any
investigation made by the Administrative Agent or any of the Lenders. All
statements in any such certificate or other instrument shall constitute
warranties and representations by the Guarantors hereunder.
 
SECTION 12. Severability. Any remedy or right hereby granted which shall be
found to be unenforceable as to any Person or under any circumstance, for any
reason, shall in no way limit or prevent the enforcement of such remedy or right
as to any other Person or circumstances, nor shall such unenforceability limit
or prevent enforcement of any other remedy or right hereby granted.
 
SECTION 13. Collection Costs. The Guarantor agrees to reimburse the
Administrative Agent upon demand for all reasonable out of pocket expenses
(including reasonable attorneys' fees and legal expenses) incurred by the
Administrative Agent or the Lenders arising out of or in connection with the
enforcement of the Guaranteed Obligations or arising out of or in connection
with any failure of the Guarantor to fully and timely perform their obligations
hereunder.
 
SECTION 14. Governing Law. This Guaranty is made under and shall be governed by
the laws of the State of Oklahoma, without giving effect to conflict of laws
principles thereof.
 
SECTION 15. Jurisdiction and Venue. All actions or proceedings with respect to
this Guaranty may be instituted in any state or federal court sitting in Tulsa
County, Oklahoma, and by execution and delivery of this Guaranty, the Guarantor
irrevocably and unconditionally (i) submits to the nonexclusive jurisdiction
(both subject matter and Person) of each such court, and (ii) waives (a) any
objection that the Guarantors may now or hereafter have to the laying of venue
in any of such courts, and (b) any claim that any action or proceeding brought
in any such court has been brought in an inconvenient forum.
 
SECTION 16. Waiver of Jury Trial. The Guarantor, the Administrative Agent and
the Lenders (by their acceptance hereof) hereby voluntarily, knowingly,
irrevocably and unconditionally waive any right to have a jury participate in
resolving any dispute (whether based upon contract, tort or otherwise) between
or among the Borrowers or the Guarantor and the Administrative Agent or the
Lenders arising out of or in any way related to this Guaranty. This Section 16
is a material inducement to the Lenders to provide the financing described
herein or in the Credit Agreement.
 
SECTION 17. Additional Guarantors. Pursuant to Section 9.2 of the Credit
Agreement, all future Material Subsidiaries of the Borrowers shall execute and
deliver to the Administrative Agent a Guaranty Joinder Agreement, the form of
which is attached hereto as Schedule I and made a part hereof. Upon the
execution of a Guaranty Joinder
 

Agreement, the Material Subsidiary shall be deemed to be a Guarantor for all
purposes under this Guaranty and shall subscribe to and agree to be bound by all
of the terms, conditions, agreements, covenants, and undertakings set forth in
herein.
 
SECTION 18. Section Headings. The Section and subsection headings herein are for
convenience only and shall not be deemed part of this Guaranty.
 
SECTION 19. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and the Guarantor's successors and assigns and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns.
 
SECTION 20. Time of the Essence. The Guarantor acknowledges that time is of the
essence with respect to the Guarantors' obligations under this Guaranty.
 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.
 
[______________________]
 
By:_____________________________________
Name: __________________________________
Title: ___________________________________
 




SCHEDULE I
 
GUARANTY JOINDER AGREEMENT
 
THIS GUARANTY JOINDER AGREEMENT (this "Joinder"), dated as of _________, 200_,
is executed by _____________________________, a ____________ ___________ (the
"Additional Guarantor"), in favor of (i) the Lenders from time to time parties
to the Credit Agreement described below and (ii) Bank of Oklahoma, National
Association, as Administrative Agent under the Credit Agreement.
 
RECITALS
 
A. Unit Corporation, a Delaware corporation, Superior Pipeline Company, L.L.C.,
an Oklahoma limited liability company, Unit Drilling Company, an Oklahoma
corporation, Unit Petroleum Company, Inc., an Oklahoma corporation, and Unit
Texas Drilling, L.L.C., an Oklahoma limited liability company (collectively, the
"Borrowers"), the Lenders therein named, and Bank of Oklahoma, National
Association, as Administrative Agent, are parties to that certain First Amended
and Restated Senior Credit Agreement dated effective as of May 24, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Capitalized terms used herein and not otherwise defined
herein have the respective meanings assigned to them in the Credit Agreement.
 
B.  A Material Subsidiary has entered into that certain Guaranty Agreement dated
effective as of ___________, in favor of the Lender and the Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
"Guaranty"), pursuant to which such Material Subsidiary absolutely and
unconditionally guaranteed, the full and punctual payment and performance of the
Guaranteed Obligations, as more particularly set forth in the Guaranty.
 
C.  The Additional Guarantor is a Material Subsidiary of the Borrowers, and
pursuant to Section 9.2 of the Credit Agreement, the Borrowers are required to
cause the Additional Guarantor to guarantee to the Administrative Agent the
prompt payment and performance of the Guaranteed Obligations. The Additional
Guarantor desires to execute and deliver this Joinder to satisfy such
requirement.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Guarantor agrees as follows:
 
SECTION 1. Guaranty. The Additional Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a primary obligor and not
as surety, the full and punctual payment (whether at stated maturity, upon
acceleration or early termination or otherwise, and at all times thereafter) and
performance of the Guaranteed Obligations (as such term is defined in the
Guaranty), including, without limitation, any such Guaranteed Obligations
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, whether or not allowed or allowable in
such proceeding. This Guaranty is a guaranty of payment and not just of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Borrowers or upon any other event,
 

contingency or circumstance whatsoever. If for any reason whatsoever the
Borrowers shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, the Guarantors, without
demand, presentment, protest or notice of any kind, will forthwith pay or cause
to be paid such amounts to the Administrative Agent under the terms of the
Credit Agreement, any Note or other relevant Loan Document, in lawful money of
the United States, at the place specified in the Credit Agreement, or perform or
comply with the same or cause the same to be performed or complied with,
together with interest (to the extent provided for under the Credit Agreement)
on any amount due and owing from the Borrowers.
 
SECTION 2. Binding Effect. This Joinder shall become effective when it shall
have been executed by the Additional Guarantor and thereafter shall be binding
upon the Additional Guarantor and shall inure to the benefit of the Lenders.
Upon the effectiveness of this Joinder, the Additional Guarantor shall be deemed
to be a Guarantor for all purposes under the Guaranty and shall subscribe to and
agree to be bound by all of the terms, conditions, agreements, covenants, and
undertakings set forth in the Guaranty, and this Joinder shall be deemed to be a
part of and shall be subject to all the terms and conditions of the Guaranty.
The Additional Guarantor shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Administrative
Agent.
 
SECTION 3. CHOICE OF LAW. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF OKLAHOMA.
 
IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder to be duly
executed and delivered by its duly authorized officer as of the date first above
written.
 
[______________________]
 


 
By:_____________________________________
Name: __________________________________
Title: ___________________________________
 




SCHEDULE 1
 
PRICING SCHEDULE
 


Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Eurodollar Rate
1.00%
1.25%
1.50%
1.75%
Floating Rate
0.00%
0.00%
0.00%
0.00%





Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Commitment Fee Rate
0.250%
0.300%
0.350%
0.375%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
"Level I Status" exists at any date if the Borrowing Base Usage Percentage on
such date is less than 50%.
 
"Level II Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.
 
"Level III Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 75% and less than 90%.
 
"Level IV Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 90%.
 
"Status" means either Level I Status, Level II Status, Level III Status or Level
IV Status.
 
The Applicable Margin and Commitment Fee Rate will be determined on a daily
basis in accordance with the foregoing table based on the Borrowing Base Usage
Percentage on such day.
 
Letter of Credit Fees: Issuance Fees are payable quarterly in advance,
determined as of the LC issue date based on the applicable Margin (Eurodollar
Rate column) for Eurodollar Loans on the stated amount of the LC and an LC
fronting fee of 0.125% per annum will be paid to the LC Issuer concurrent with
execution.
 




SCHEDULE 2
 
LENDERS SCHEDULE
 


Lender
 
Aggregate
Commitment Amount
 
Maximum Credit Amount
 
Pro Rata Share
 
Bank of Oklahoma, N. A.
 
$51,562,500.00
 
$75,000,000.00
 
18.75%
 
Bank of America, N. A.
 
$ 51,562,500.00
 
$75,000,000.00
 
18.75%
 
BMO
 
$51,562,500.00
 
$75,000,000.00
 
18.75%
 
Compass Bank
 
$34,375,000.00
 
$50,000,000.00
 
12.50%
 
Comerica Bank
 
$24,062,500.00
 
$35,000,000.00
 
08.75%
 
Fortis Capital Corp.
 
$24,062,500.00
 
$35,000,000.00
 
08.75%
 
Calyon New York Branch
 
$24,062,500.00
 
$35,000,000.00
 
08.75%
 
Sterling Bank
 
$13,750,000.00
 
$20,000,000.00
 
05.00%
 
TOTAL
 
$275,000,000.00
 
$400,000,000.00
 
100.00%
 







SCHEDULE 3
 
DISCLOSURE SCHEDULE
 
1. Section 5.8 - Subsidiaries
 
 

   State/Country    Ownership Interest  Name  of Incorporation   by Borrower    
   Unit Petroleum Company     Oklahoma  100% UC  Unit Drilling Company   
 Oklahoma  100% UC  Unit Texas Company      Oklahoma  100% UPC  Unit Drilling
and Exploration Company   Delaware   100% UC  Petroleum Supply Company   
 Oklahoma  100% UC  Unit Energy Canada Inc.  Alberta, Canada   100% UC  Superior
Pipeline Company LLC  Oklahoma  100% UC  Unit Drilling Company International 
 Cayman Islands   100% UDC  Unit General LLC      Oklahoma   100% UPC  Unit
Limited LLC      Oklahoma  100% UPC  UDC General LLC      Oklahoma  100% UDC
 UDC Limited LLC      Oklahoma   100% UDC  Unit Texas Drilling, L.L.C.      UTD
General, L.L.C.      UTD Limited, L.L.C.      UTD Limited Partnership      GTS
Drilling Company      UTD Texas LP      Brighton Energy, L.L.C.      Unit Texas
LP      Superior Texas GP, L.L.C.      Superior Oklahoma, L.L.C.      Berkshire
Energy, L.L.C.      Superior Gathering, LP    

 
 
2. Section 7.2 - Existing Indebtedness


King P. Kirchner Separation Agreement
Separation obligations under employee benefit plans
Customary gas balancing obligations
Prepayments for contract drilling services
Matters disclosed in Item 7 of Unit Corporation's 10-K for 12-31-06
Unit's consolidated financial statements as filed in its Form 10-Q for the
quarter ended March 31, 2007


3. Section 7.6(v) - Existing Liens


None



4. Section 7.5 - Investments


Investment in public and private limited partnerships sponsored by Borrowers
Superior Investment in Driscoll System, L.P.


 




SCHEDULE 4
 
ENVIRONMENTAL MATTERS
 
None.
 




SCHEDULE 5
 
RATE MANAGEMENT TRANSACTIONS
 
Natural Gas - Hedge transaction for 10,000 mmBtus/day dated December 15, 2006,
effective January 1, 2007 and terminating December 31, 2007 with Bank of
Montreal
 
Natural Gas - Hedge transaction for 10,000 mmBtus/day dated January 31, 2007,
effective March 1, 2007 and terminating December 31, 2007 with Bank of Montreal
 
Natural Gas - Hedge transaction for 10,000 mmBtus/day dated February 2, 2007,
effective March 1, 2007 and terminating December 31, 2007 with Bank of Montreal
 
Interest Rate-Swap Transaction for $50,000,000 dated February 25, 2005,
effective March 1, 2005, and terminating January 30, 2008, with Bank of
Oklahoma, National Association
 


 






SCHEDULE 6
 
EXCLUDED ACCOUNTS
 
 Account Name
 Checking Account #
 Investment Account
 GB Reserve Account
       
 1979 O&G Program
 101174868
 700148623
   1984 Limited Partnership
 102657437
 700148491
   1986 Energy Income Ltd Partnership
 207923104
 700147380
   2000 Employee O&G Partnership
 208331182
 700170326
   2001 Employee O&G Partnership
 208335758
 700171426
   2002 Employee O&G Partnership
 208341445
 700173010
   2003 Employee O&G Partnership
 208346131
 700175408
   2004 Employee O&G Partnership
 208351092
 700176453
   Consolidated Employee O&G          Partnership
 103840773
 810039724
   Esco-Boston 86-1 Limited Partnership
 207928648
 700149822
 700149877
 Questa 1985 Program Ltd
 208332084
 700106218
   Unidentified Mineral Owner
 103570184
 N/A
   2005 Employee O&G Partnership
 208357219
 208357208
   2006 Employee O&G Partnership
 208363071
 208363082
   2007 Employee O&G Partnership
 209914929
 700181117
   PetroCorp Escrow Account  
 7180011341
 

 


 


SCHEDULE 7
 
CONTINGENT OBLIGATIONS
 
- Benefits payable under Health Plans
 
- Benefits payable under Separation Benefit Plans
 
- Benefits payable under Workers’ Compensation plans
 
- Benefits payable under Salary Deferral Plans
 
- Operating Leases
 
- Contingent Obligations referenced in the consolidated financial statements of
Unit included in its annual report on Form 10-K filed with the SEC for the year
ended December 31, 2007 and its quarterly report on Form 10-Q filed with the SEC
for the quarter ended March 31, 2007
 
              
